Exhibit 10.37

Published CUSIP Number: 22026DAE5

Revolving Credit CUSIP Number: 22026DAF2

 

--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

dated as of October 25, 2006,

among

CHOICEPOINT SERVICES INC.,

as Borrower,

CHOICEPOINT INC.,

as Parent,

THE LENDERS LISTED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

SUNTRUST BANK,

as Syndication Agent,

and

WACHOVIA CAPITAL MARKETS, LLC and SUNTRUST CAPITAL MARKETS, INC.,

as Co-Lead Arrangers

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Book Runner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

     Page

ARTICLE I DEFINITIONS; CONSTRUCTION

   1   Section 1.01   Definitions    1   Section 1.02   Accounting Terms and
Determination    20   Section 1.03   Other Definitional Terms    20   Section
1.04   Exhibits and Schedules    21

ARTICLE II SYNDICATED LOANS AND SWING LINE LOANS

   21   Section 2.01   Description of Revolving Credit Facilities; Use of
Proceeds    21   Section 2.02   Syndicated Loans    21   Section 2.03  
Syndicated Notes; Repayment of Principal    22   Section 2.04   Voluntary
Reduction of Syndicated Loan Commitments    22   Section 2.05   Increase of
Syndicated Loan Commitments    22   Section 2.06   Syndicated Loan Funding
Notices    24   Section 2.07   Swing Line Loans    25

ARTICLE IIA. LETTERS OF CREDIT

   26   Section 2A.01   L/C Commitment.    26   Section 2A.02   Procedure for
Issuance of Letters of Credit    27   Section 2A.03   Commissions and Other
Charges.    27   Section 2A.04   L/C Participations    28   Section 2A.05  
Reimbursement Obligation of Borrower    29   Section 2A.06   Obligations
Absolute.    30   Section 2A.07   Effect of Letter of Credit Application.    30
  Section 2A.08   Appointment and Duties of Additional Issuing Lenders.    30

ARTICLE III GENERAL LOAN TERMS

   31   Section 3.01   Disbursement of Funds    31   Section 3.02   Interest   
32   Section 3.03   Interest Periods    33   Section 3.04   Fees    34   Section
3.05   Prepayments of Borrowings    34   Section 3.06   Payments, etc    36  
Section 3.07   Interest Rate Not Ascertainable, etc    37   Section 3.08  
Illegality    38   Section 3.09   Increased Costs    38   Section 3.10   Lending
Offices    40   Section 3.11   Funding Losses    41   Section 3.12   Assumptions
Concerning Funding of Eurodollar Advances    41   Section 3.13   Apportionment
of Payments    41   Section 3.14   Sharing of Payments, Etc.    42

 

i



--------------------------------------------------------------------------------

  Section 3.15   Alternative Currency Matters    42   Section 3.16   Benefits to
Guarantors    45

ARTICLE IV CONDITIONS TO BORROWINGS AND LETTERS OF CREDIT

   45  

Section 4.01

  Conditions Precedent to Initial Loans and Letters of Credit.    45  

Section 4.02

  Conditions to All Loans    47

ARTICLE V REPRESENTATIONS AND WARRANTIES

   47  

Section 5.01

  Corporate Existence; Compliance with Law    48  

Section 5.02

  Corporate Power; Authorization    48  

Section 5.03

  Enforceable Obligations    48  

Section 5.04

  No Contractual or Legal Bar    48  

Section 5.05

  No Material Litigation or Investigations    48  

Section 5.06

  Investment Company Act, Etc    49  

Section 5.07

  Margin Regulations    49  

Section 5.08

  Compliance With Environmental Laws    49  

Section 5.09

  Insurance    49  

Section 5.10

  No Default    50  

Section 5.11

  No Burdensome Restrictions    50  

Section 5.12

  Taxes    50  

Section 5.13

  Subsidiaries    50  

Section 5.14

  Financial Statements    50  

Section 5.15

  ERISA    51  

Section 5.16

  Possession of Franchises, Licenses, Etc.    52  

Section 5.17

  Patents, Trademarks, Licenses, Etc    52  

Section 5.18

  Ownership of Property    52  

Section 5.19

  Financial Condition    52  

Section 5.20

  Labor Matters    52  

Section 5.21

  Payment or Dividend Restrictions    53  

Section 5.22

  Outstanding Indebtedness    53  

Section 5.23

  Disclosure    53  

Section 5.24

  OFAC    53

ARTICLE VI AFFIRMATIVE COVENANTS

   53  

Section 6.01

  Corporate Existence, Etc    54  

Section 6.02

  Compliance with Laws, Etc    54  

Section 6.03

  Payment of Taxes and Claims, Etc    54  

Section 6.04

  Keeping of Books    54  

Section 6.05

  Visitation, Inspection, Etc    54  

Section 6.06

  Insurance; Maintenance of Properties    55  

Section 6.07

  Reporting Covenants    56  

Section 6.08

  Financial Covenants    59  

Section 6.09

  Additional Credit Parties    60  

Section 6.10

  Intellectual Property    60

 

ii



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS

   60   Section 7.01   Liens    60   Section 7.02   Guaranties    61   Section
7.03   Mergers, Consolidations    61   Section 7.04   Asset Sales    62  
Section 7.05   Investments, Loans, Etc    63   Section 7.06   Sale and Leaseback
Transactions    64   Section 7.07   Transactions with Affiliates    64   Section
7.08   ERISA    64   Section 7.09   Additional Negative Pledges    65   Section
7.10   Changes in Business    65   Section 7.11   Limitation on Payment
Restrictions Affecting Consolidated Companies    65   Section 7.12   Actions
Under Certain Documents    66   Section 7.13   Amendments; Payments and
Prepayments of Subordinated Debt    66   Section 7.14   Changes in Fiscal Year
   66

ARTICLE VIII EVENTS OF DEFAULT

   66   Section 8.01   Payments    66   Section 8.02   Covenants Without Notice
   66   Section 8.03   Other Covenants    67   Section 8.04   Representations   
67   Section 8.05   Non-Payments of Other Indebtedness    67   Section 8.06  
Defaults Under Other Agreements    67   Section 8.07   Bankruptcy    67  
Section 8.08   Money Judgment    68   Section 8.09   Change in Control of Parent
or Borrower    68   Section 8.10   Default Under Other Credit Documents    68  
Section 8.11   Attachments    69   Section 8.12   Remedies    69   Section 8.13
  Crediting of Payments and Proceeds    70   Section 8.14   Judgment Currency   
70

ARTICLE IX THE ADMINISTRATIVE AGENT

   70   Section 9.01   Appointment of Administrative Agent    70   Section 9.02
  Nature of Duties of Administrative Agent    71   Section 9.03   Lack of
Reliance on the Administrative Agent    71   Section 9.04   Certain Rights of
the Administrative Agent    71   Section 9.05   Reliance by the Administrative
Agent    72   Section 9.06   Indemnification of the Administrative Agent    72  
Section 9.07   The Administrative Agent in its Individual Capacity    72  
Section 9.08   Holders of Notes    72   Section 9.09   Successor Administrative
Agent    73   Section 9.10   No Other Duties    73   Section 9.11   Release of
Guarantors    73

 

iii



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

   74   Section 10.01   Notices    74   Section 10.02   Amendments, Etc    75  
Section 10.03   No Waiver; Remedies Cumulative    76   Section 10.04   Payment
of Expenses; Indemnity    76   Section 10.05   Right of Setoff    78  
Section 10.06   Benefit of Agreement    78   Section 10.07   Governing Law    81
  Section 10.08   Jurisdiction and Venue    81   Section 10.09   Binding
Arbitration; Waiver of Jury Trial    81   Section 10.10   Reversal of Payments
   82   Section 10.11   Injunctive Relief; Punitive Damages    83   Section
10.12   Independent Nature of Lenders’ Rights    83   Section 10.13   Release of
Guarantors    83   Section 10.14   Counterparts    83   Section 10.15   Patriot
Act    83   Section 10.16   Effectiveness; Survival.    84   Section 10.17  
Severability    84   Section 10.18   Independence of Covenants    84   Section
10.19   Headings Descriptive; Entire Agreement    84

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)   -      Syndicated Lenders and Syndicated Loan Commitments
Schedule 1.1(b)   -      Existing Letters of Credit Schedule 1.1(c)   -     
Mandatory Cost Formulae Schedule 5.13   -      Organization and Ownership of
Subsidiaries Schedule 5.22   -      Outstanding Indebtedness Schedule 7.01   -
     Existing Liens EXHIBITS Exhibit A   -      Form of Syndicated Note Exhibit
B   -      Form of Swing Line Note Exhibit C   -      Form of Subsidiary
Guaranty Agreement Exhibit D   -      Form of Contribution Agreement Exhibit E  
-      Form of Parent Guaranty Agreement Exhibit F   -      Form of Closing
Certificate Exhibit G-1   -      Form of Opinion of Jones Day Exhibit G-2   -
     Form of Opinion of in-house general counsel Exhibit H   -      Form of
Assignment and Acceptance Agreement Exhibit I   -      Form of Compliance
Certificate Exhibit J   -      Form of Notice of Borrowing Exhibit K   -     
Form of Notice of Conversion/Continuation Exhibit L   -      Form of Notice of
Account Designation Exhibit M   -      Form of Notice of Prepayment



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT made and entered into as of October 25, 2006, by
and among CHOICEPOINT INC., a Georgia corporation (“Parent”), CHOICEPOINT
SERVICES INC., a Georgia corporation (“Borrower”), WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (“Wachovia”), the other banks and
lending institutions listed on the signature pages hereof, and any assignees of
Wachovia, or such other banks and lending institutions which become “Lenders” as
provided herein (Wachovia, and such other banks, lending institutions and
assignees are referred to collectively herein as the “Lenders”), and Wachovia,
in its capacity as Administrative Agent for the Lenders and each successor
Administrative Agent for such Lenders as may be appointed from time to time
pursuant to Article IX hereof (the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Parent, the Lenders and the Administrative Agent
agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.01 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Additional Issuing Lenders” means any Lenders designated as additional issuers
of Letters of Credit pursuant to Section 2A.08.

“Administrative Agent” shall mean Wachovia in its capacity as Administrative
Agent hereunder, and any successor Administrative Agent appointed pursuant to
Section 9.09.

“Administrative Agent’s Correspondent” shall mean Wachovia Bank, National
Association, London Branch, or any other financial institution designated by the
Administrative Agent to act as its correspondent hereunder with respect to the
distribution and payment of Alternative Currency Loans.

“Advance” shall mean any principal amount advanced and remaining outstanding at
any time under (a) the Syndicated Loans, which Advances shall be made or
outstanding as Base Rate Advances or Eurodollar Advances, as the case may be,
and (b) the Swing Line Loans, which Advances shall be made or outstanding as
Swing Line Advances.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by”, and “under common control with”) as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person.

“Agreement” shall mean this Revolving Credit Agreement, as amended, modified,
restated, or supplemented from time to time.

“Alternative Currency” shall mean (a) Euro, (b) Pounds Sterling and (c) with the
prior written consent of each Lender, any other lawful currency (other than
Dollars); provided that such currency is freely transferable and convertible
into Dollars in the United States currency market and freely available to each
Lender in the London interbank deposit market.

“Alternative Currency Amount” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency at the most favorable spot exchange rate for the purchase
of such Alternative Currency with Dollars, as determined by the Administrative
Agent or the applicable Issuing Lender, as applicable, at approximately 11:00
a.m. (the time of the Administrative Agent’s Correspondent) two (2) Business
Days prior to the date on which the foreign exchange computation is made.

“Alternative Currency Commitment” shall mean the lesser of (a) $300,000,000 and
(b) the total Syndicated Loan Commitments.

“Alternative Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternative Currency.

“Alternative Currency Loan” shall mean any Syndicated Loan denominated in an
Alternative Currency.

“Applicable Commitment Percentage” shall mean the percentage designated on the
chart set forth below based on Parent’s ratio of Funded Debt to Consolidated
EBITDA:

 

Level

 

Funded Debt to Consolidated

EBITDA Ratio

 

Applicable Commitment

Percentage

  I   Greater than or equal to 2.25 to 1.00   0.150 % II   Greater than or equal
to 1.75 to 1.00, but less than 2.25 to 1.00   0.125 % III   Greater than or
equal to 1.25 to 1.00, but less than 1.75 to 1.00   0.100 % IV   Greater than or
equal to 0.75 to 1.00, but less than 1.25 to 1.00   0.080 % V   Less than 0.75
to 1.00   0.070 %

 

2



--------------------------------------------------------------------------------

The Applicable Commitment Percentage shall be determined and adjusted quarterly
on the date (each a “Calculation Date”) ten (10) Business Days after the later
of (i) receipt by the Administrative Agent of the Compliance Certificate
pursuant to Section 6.07 for the most recently ended fiscal quarter of the
Parent or (ii) the date such Compliance Certificate is required to be delivered
pursuant to Section 6.07, provided that, (a) the Applicable Commitment
Percentage on the Closing Date shall be based on Level IV until the first
Calculation Date following the receipt of the Compliance Certificate for the
fiscal quarter ending December 31, 2006 and thereafter the Pricing Level shall
be determined by reference to Parent’s ratio of Funded Debt to Consolidated
EBITDA as of the last day of the most recently ended fiscal quarter of the
Parent preceding the applicable Calculation Date and (b) if Borrower fails to
provide the Compliance Certificate and related financial statements required by
Section 6.07 for the most recently ended fiscal quarter of the Parent preceding
the applicable Calculation Date, the Applicable Commitment Percentage from such
Calculation Date shall be based on Level I until such time as the appropriate
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to Parent’s ratio of Funded Debt to Consolidated EBITDA
as of the last day of the most recently ended fiscal quarter of the Parent
preceding such Calculation Date. The Applicable Commitment Percentage shall be
effective from one Calculation Date until the next Calculation Date.

“Applicable Margin” shall mean the percentage designated on the chart set forth
below based on Parent’s ratio of Funded Debt to Consolidated EBITDA:

 

Level

 

Funded Debt to Consolidated

EBITDA Ratio

  Applicable Margin  

I

  Greater than or equal to 2.25 to 1.00   0.600 %

II

  Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00   0.500 %

III

  Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00   0.400 %

IV

  Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00   0.320 %

V

  Less than 0.75 to 1.00   0.280 %

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the later of
(i) receipt by the Administrative Agent of the Compliance Certificate pursuant
to Section 6.07 for the most recently ended fiscal quarter of the Parent or
(ii) the date such Compliance Certificate is required to be delivered pursuant
to Section 6.07, provided that, (a) the Applicable Margin on the Closing Date
shall be based on Level IV until the first Calculation Date following the
receipt of the Compliance Certificate for the fiscal quarter ending December 31,
2006 and thereafter the Pricing Level shall be determined by reference to
Parent’s ratio of Funded Debt to Consolidated EBITDA as of the last day of the
most recently ended fiscal quarter of the Parent preceding the applicable
Calculation Date and (b) if Borrower fails to provide the Compliance Certificate
and related

 

3



--------------------------------------------------------------------------------

financial statements required by Section 6.07 for the most recently ended fiscal
quarter of the Parent preceding the applicable Calculation Date, the Applicable
Margin from such Calculation Date shall be based on Level I until such time as
the appropriate Compliance Certificate is provided, at which time the Pricing
Level shall be determined by reference to Parent’s ratio of Funded Debt to
Consolidated EBITDA as of the last day of the most recently ended fiscal quarter
of the Parent preceding such Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Loans and L/C
Obligations then existing or subsequently made or issued.

“Application” shall mean an application, in the form specified by the applicable
Issuing Lender from time to time, requesting the applicable Issuing Lender to
issue a Letter of Credit.

“Asset Sale” shall mean any sale or other disposition (or a series of related
sales or other dispositions), including without limitation, loss, damage,
destruction or taking to the extent not covered by insurance, by any
Consolidated Company to any Person other than a Consolidated Company, of any
property or asset (including Capital Stock but excluding the issuance and sale
by Parent of its own Capital Stock), other than sales or other dispositions made
in the ordinary course of business of any Consolidated Company.

“Asset Securitization” shall mean the asset securitization program entered into
by the Receivable Subsidiaries and Three Pillars Funding Corporation; provided
that the outstanding attributed principal amount of such program shall not at
any time exceed $175,000,000.

“Asset Securitization Agreements” shall mean those documents which govern the
Asset Securitization (as the same may be amended, restated, supplemented or
otherwise modified from time to time as permitted by this Agreement).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee in accordance with the terms of this
Agreement and substantially in the form of Exhibit H.

“Bankruptcy Code” shall mean The Bankruptcy Code of 1978, as amended and in
effect from time to time (11 U.S.C. § 101 et seq.).

“Base Rate” shall mean the higher of (with any change in the Base Rate to be
effective as of the date of change of either of the following rates):

(a) the rate which the Administrative Agent so denominates and sets from time to
time to be its prime lending rate, as in effect from time to time, and

(b) the Federal Funds Rate, as in effect from time to time, plus one-half of one
percent (0.50%) per annum.

The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers; the
Administrative Agent may

 

4



--------------------------------------------------------------------------------

make commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lending rate.

“Base Rate Advance” shall mean an Advance made or outstanding as (i) a
Syndicated Loan bearing interest based on the Base Rate or (ii) an Advance
bearing interest at the rate agreed upon between Borrower and the Lenders
pursuant to Section 3.07, Section 3.08 or Section 3.09.

“Bond Obligations” shall mean all obligations of the Consolidated Companies
arising under or pursuant to (a) that certain Lease Agreement dated as of
December 1, 2001, by and between Development Authority of Fulton County, as
lessor of certain equipment described therein (the “Lessor”), and Parent, as
lessee of such equipment (in such capacity, the “Lessee”), and all other
instruments, documents, and agreements relating to such lease or that certain
$30,000,000 Development Authority of Fulton County Taxable Industrial
Development Revenue Bond (ChoicePoint Inc. Project), Equipment Series (the
“Bond”), including, without limitation, that certain Bond Guaranty Agreement
dated as of December 31, 2001, issued by Parent, in its capacity as guarantor
(in such capacity, the “Bond Guarantor”) in favor of Parent, in its capacity as
purchaser of the Bond (the “Bond Purchaser”) pursuant to which the Bond
Guarantor unconditionally guaranteed payment and performance of the debt service
on the Bond for the benefit of the Bond Purchaser (the Bond Purchaser having
financed the acquisition by the Lessor of the equipment which was leased to the
Lessee); and (b) that certain Lease Agreement dated as of December 22, 2005, by
and between Development Authority of Fulton County, as lessor of certain
equipment described therein, and Parent, as lessee of such equipment (in such
capacity, the “2005 Lessee”), and all other instruments, documents, and
agreements relating to such lease or that certain $60,000,000 Development
Authority of Fulton County Taxable Industrial Development Revenue Bond
(ChoicePoint Inc. Project), Equipment Series (the “2005 Bond”); and, since
Parent is (i) the Lessee, the Bond Purchaser and the Bond Guarantor with respect
to the Bond and (ii) the 2005 Lessee with respect to the 2005 Bond, the Bond
Obligations are not required to be classified as a liability of Parent in
accordance with GAAP.

“Borrower” shall mean ChoicePoint Services Inc., a Georgia corporation, and its
successors.

“Borrowing” shall mean the incurrence by Borrower under any Facility of Advances
of one Type concurrently having the same Interest Period or the continuation or
conversion of an existing Borrowing or Borrowings in whole or in part.

“Business Day” shall mean any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are required or authorized to close in Charlotte,
North Carolina and New York, New York.

“Capital Stock” shall mean (a) in the case of a corporation, all capital stock
of such Person, whether voting or nonvoting, including common stock and
preferred stock of such Person (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited

 

5



--------------------------------------------------------------------------------

liability company, membership interests and (e) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Change in Control Provision” shall mean any term or provision contained in any
indenture, debenture, note, or other agreement or document evidencing or
governing Indebtedness of Parent evidencing debt or a commitment to extend loans
in excess of $5,000,000 which requires, or permits the holder(s) of such
Indebtedness of Parent to require that such Indebtedness of Parent be redeemed,
repurchased, defeased, prepaid or repaid, either in whole or in part, or the
maturity of such Indebtedness of Parent to be accelerated in any respect, as a
result of a change in ownership of the Capital Stock of Parent or voting rights
with respect thereto.

“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which the conditions set forth in Section 4.01 are satisfied or waived in
accordance with Section 10.02.

“Commitment” shall mean (i) for any Syndicated Lender at any time, its
Syndicated Loan Commitment, (ii) for the Swing Line Lender at any time, its
Swing Line Commitment, and (iii) for the applicable Issuing Lender at any time,
its L/C Commitment, in each case as the context may require.

“Compliance Certificate” shall have the meaning set forth in Section 6.07(c).

“Consolidated Companies” shall mean, collectively, Parent and all of its
Subsidiaries other than the Receivables Subsidiaries.

“Consolidated EBITDA” shall mean, for any fiscal period of Parent, an amount,
determined without duplication, equal to (A) the sum for such fiscal period of
Consolidated Net Income (Loss) and, to the extent deducted in determining such
Consolidated Net Income (Loss), provisions for (i) taxes based on income,
(ii) Consolidated Interest Expense and (iii) depreciation and amortization
expense, minus (B) any items of gain (or plus any items of loss) which were
included in determining such Consolidated Net Income (Loss) and were (x) not
realized in the ordinary course of business (whether or not classified as
“ordinary” by GAAP), (y) the result of any sale of assets, or (z) resulting from
minority investments, together with in the case of (x), (y) or (z), any related
provision for taxes included in Consolidated Net Income (Loss) with respect
thereto, plus (C) non-recurring non-cash charges, including without limitation,
accruals related to any acquisition and earnouts incurred in connection with any
acquisition to the extent not paid in cash. For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to exclude, as of the first
day of any applicable period, any Asset Sale closed during such period and to
include, as of the first day of any applicable period, any acquisition of any
Person which became a Subsidiary and any assets acquired by any Consolidated
Company during such period, including, without limitation, adjustments
reflecting any non-recurring costs and any extraordinary expenses of any such
Asset Sale or acquisition closed during such period calculated on a basis
consistent with GAAP and Regulation S-X of the Securities Exchange Act of 1934,
as amended, or as approved by the Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any fiscal period of Parent,
total interest expense of the Consolidated Companies and the Receivables
Subsidiaries (including, without limitation, interest expense attributable to
capitalized leases, all net payment obligations pursuant to swap agreements (as
defined in 11 U.S.C. § 101), all commissions, discounts and other fees and
charges owed with respect to bankers acceptance financing, and total interest
expense (whether shown as interest expense or as loss and expenses on sale of
receivables) under a receivables purchase facility (including, without
limitation, the Asset Securitization)) determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Income (Loss)” shall mean, for any fiscal period of Parent,
the net income (or loss) of the Consolidated Companies and the Receivables
Subsidiaries for such period (taken as a single accounting period), but
excluding therefrom (to the extent otherwise included therein) the income of any
Consolidated Company or any Receivables Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such
Consolidated Company or Receivables Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation.

“Consolidated Net Worth” shall mean, without duplication, as of any date of
determination, shareholders’ equity of the Consolidated Companies, determined on
a consolidated basis in conformity with GAAP.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

“Credit Documents” shall mean, collectively, this Agreement, the Notes, the
Applications, the Guaranty Agreements, and all other documents, instruments,
certificates and opinions executed and delivered in connection with the
foregoing.

“Credit Parties” shall mean, collectively, each of Borrower, the Guarantors, and
every other Person who from time to time executes a supplement to the Guaranty
Agreements with respect to all or any portion of the Obligations.

“Default” shall mean any condition or event which, with notice or lapse of time
or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Syndicated Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless such amount is the subject of a good faith dispute, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

7



--------------------------------------------------------------------------------

“Dollar” and “U.S. Dollar” and the sign “$” shall mean lawful money of the
United States of America.

“Dollar Amount” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars at the most favorable spot exchange rate for the purchase of Dollars
with such Alternative Currency, as determined by the Administrative Agent or the
applicable Issuing Lender, as applicable, at approximately 11:00 a.m. (the time
of the Administrative Agent’s Correspondent) two (2) Business Days prior to the
date on which the foreign exchange computation is made.

“Eligible Assignee” shall mean any of the following (i) a commercial bank
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $100,000,000; (ii) a savings and loan association or
savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $100,000,000; (iii) a commercial
bank organized under the laws of any other country having total assets in excess
of $100,000,000, provided that such bank is acting through a branch or agency
located in the United States; (iv) a finance company, insurance company or other
financial institution, lender or fund (whether a corporation, partnership or
other entity) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of at least $100,000,000; (v) any Lender or any Affiliate of any
Lender; or (vi) any other Person consented to by Borrower and the Administrative
Agent, such consent not unreasonably to be withheld.

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of the Euro.

“Environmental Laws” shall mean all federal, state, local and foreign statutes
and codes or regulations, rules or ordinances issued, promulgated, or approved
thereunder, now or hereafter in effect (including, without limitation, those
with respect to asbestos or asbestos containing material or exposure to asbestos
or asbestos containing material), relating to pollution or protection of the
environment and relating to public health and safety, relating to (i) emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial toxic or hazardous constituents, substances or wastes,
including without limitation, any Hazardous Substance, petroleum including crude
oil or any fraction thereof, any petroleum product or other waste, chemicals or
substances regulated by any Environmental Law into the environment (including
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), or (ii) the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transport or handling of any Hazardous
Substance, petroleum including crude oil or any fraction thereof, any petroleum
product or other waste, chemicals or substances regulated by any Environmental
Law, and (iii) underground storage tanks and related piping, and emissions,
discharges and releases or threatened releases therefrom, such Environmental
Laws to include, without limitation (i) the Clean Air Act (42 U.S.C. § 7401 et
seq.), (ii) the Clean Water

 

8



--------------------------------------------------------------------------------

Act (33 U.S.C. § 1251 et seq.), (iii) the Resource Conservation and Recovery Act
(42 U.S.C. § 6901 et seq.), (iv) the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), (v) the Comprehensive Environmental Response Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act
(42 U.S.C. § 9601 et seq.), and (vi) all applicable national and local laws or
regulations with respect to environmental control (including applicable laws of
the Federal Republic of Germany or any applicable international agreements).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

“ERISA Affiliate” shall mean, with respect to any Person, each trade or business
(whether or not incorporated) which is a member of a group of which that Person
is a member and which is under common control within the meaning of the
regulations promulgated under Section 414 of the Tax Code.

“Euro” shall mean the single currency to which the Participating Member States
of the EMU have converted.

“Eurodollar Advance” shall mean an Advance made or outstanding as a Syndicated
Loan bearing interest based on LIBOR.

“Eurodollar Business Day” shall mean a Business Day (a) on which trading is
carried on by and between banks in deposits for the applicable Permitted
Currency in the London interbank market and (b) on which banks are open for the
conduct of their domestic and international banking business in the place where
the Administrative Agent or the Administrative Agent’s Correspondent shall make
available Loans in such Permitted Currency. Notwithstanding the foregoing, with
respect to any amount denominated or to be denominated in the Euro, any
reference to a “Business Day” shall be construed as a reference to a TARGET Day.

“Eurodollar Reserve Percentage” shall mean, for any Lender which is a member
bank of the Federal Reserve System and with respect to any Eurodollar Advance
denominated in Dollars, on any day that percentage (expressed as a decimal)
which is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirement for such Lender in respect of “Eurocurrency liabilities” (or in
respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Advances is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Lender to United States residents).

“Event of Default” shall have the meaning provided in Article VIII.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute thereto.

“Executive Officer” shall mean, with respect to any Person, Chief Executive
Officer, President, Chief Operating Officer, Chief Financial Officer, the
General Counsel, the Treasurer, any Assistant Treasurer and any Person holding
comparable offices or duties.

 

9



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean that certain Revolving Credit Agreement
dated as of December 29, 2004, by and among Parent, the Borrower, the lenders
party thereto, Wachovia Bank, National Association, as administrative agent,
and, SunTrust Bank, as syndication agent, as amended by the First Amendment to
Revolving Credit Agreement, dated as of February 18, 2005, as further amended by
the Second Amendment to Revolving Credit Agreement, dated as of December 16,
2005, and as otherwise amended as of the date hereof.

“Existing Letters of Credit” shall mean all letters of credit identified on
Schedule 1.1(b).

“Facility” or “Facilities” shall mean the credit facilities made available to
Borrower pursuant to the Syndicated Loan Commitments, the Swing Line Commitment,
and the L/C Facility, as the context may indicate.

“Facility Fee” shall have the meaning assigned to such term in Section 3.04.

“Federal Funds Rate” shall mean, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediately preceding Business Day.

“Foreign Plan” shall mean any pension, profit sharing, deferred compensation, or
other employee benefit plan, program or arrangement maintained by any Foreign
Subsidiary which, under applicable local law, is required to be funded through a
trust or other funding vehicle, but shall not include any benefit provided by a
foreign government or its agencies.

“Foreign Subsidiary” shall mean each Consolidated Company that is organized
under the laws of a jurisdiction other than the United States of America or any
State thereof.

“Funded Debt” shall mean all Indebtedness for money borrowed, Indebtedness
evidenced or secured by purchase money Liens, capitalized leases, outstandings
under asset securitization vehicles, conditional sales contracts and similar
title retention debt instruments, including any current maturities of the
foregoing, which by its terms matures more than one year from the date of any
calculation thereof or which is renewable or extendable at the option of the
obligor to a date beyond one year from such date. The calculation of Funded Debt
shall include (i) all Funded Debt of the Consolidated Companies and the
Receivables Subsidiaries, plus (ii) all Funded Debt of other Persons to the
extent guaranteed by a Consolidated Company or a Receivables Subsidiary, to the
extent supported by a letter of credit issued for the account of a Consolidated
Company or a Receivables Subsidiary, or as to which and to the extent which a
Consolidated Company or a Receivables Subsidiary or their respective assets
otherwise have become liable for payment thereof, plus (iii) the redemption
amount with respect to the stock of Parent required to be redeemed during the
next succeeding twelve months at the option of the holder or its Subsidiaries.
Notwithstanding the foregoing, “Funded Debt” shall exclude (x) the

 

10



--------------------------------------------------------------------------------

Lease Obligations, in an aggregate amount not to exceed $100,000,000 (but Lease
Obligations in excess of $100,000,000 shall be included in “Funded Debt”), and
(y) all operating lease obligations.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

“Guarantors” shall mean, collectively, Parent and all Material Subsidiaries in
existence on the Closing Date and listed on Schedule 5.13, and all other
Material Subsidiaries formed, acquired or existing after the Closing Date, but
excluding all Foreign Subsidiaries and those Guarantors released from the
Guaranty Agreements pursuant to Section 10.13 or otherwise.

“Guaranty” shall mean any contractual obligation, contingent or otherwise, of a
Person with respect to any Indebtedness or other obligation or liability of
another Person, including without limitation, any such Indebtedness, obligation
or liability directly or indirectly guaranteed, endorsed, co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including contractual obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or any agreement to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make any payment other than for value received. The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which guaranty is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

“Guaranty Agreements” shall mean, collectively, (i) the Subsidiary Guaranty
Agreement, dated as of the Closing Date, executed by each of the Guarantors
(other than Parent) in favor of the Lenders and the Administrative Agent,
substantially in the form of Exhibit C, as the same may be amended, restated or
supplemented from time to time, (ii) the Contribution Agreement, dated as of the
Closing Date, executed by each of the Guarantors (including the Parent) and
Borrower in favor of the Lenders and the Administrative Agent, substantially in
the form of Exhibit D, as the same may be amended, restated or supplemented from
time to time, and (iii) the Parent Guaranty Agreement, substantially in the form
of Exhibit E.

“Hazardous Substances” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money and for the deferred purchase price of
property or services, and

 

11



--------------------------------------------------------------------------------

obligations evidenced by bonds, debentures, notes or other similar instruments;
(ii) all rental obligations under leases required to be capitalized under GAAP;
(iii) all Guaranties of such Person; (iv) all obligations, contingent or
otherwise, of such Person relative to the face amount of letters of credit,
whether or not drawn, including, without limitation (but without duplication),
any Reimbursement Obligations, and banker’s acceptances issued for the account
of such Person; (v) Indebtedness of others secured by any Lien upon property
owned by such Person, whether or not assumed; (vi) obligations or other
liabilities under currency contracts, interest rate hedging contracts, or
similar agreements or combinations thereof to the extent required to be
disclosed in such Person’s financial statements in accordance with GAAP;
(vii) the Lease Obligations and (viii) the outstanding attributed principal
amount under the Asset Securitization or similar financing. Notwithstanding the
foregoing, “Indebtedness” shall exclude the Bond Obligations to the extent not
required to be classified as a liability in accordance with GAAP.

“Interest Period” shall mean as to any Eurodollar Advances, the interest period
selected by Borrower pursuant to Section 3.03(a).

“Investment” shall mean, when used with respect to any Person, any direct or
indirect advance, loan or other extension of credit (other than the creation of
receivables in the ordinary course of business) or capital contribution by such
Person (by means of transfers of property to others or payments for property or
services for the account or use of others, or otherwise) to any Person, or any
direct or indirect purchase or other acquisition by such Person of, or of a
beneficial interest in, Capital Stock, partnership interests, bonds, notes,
debentures or other securities issued by any other Person. Each Investment shall
be valued as of the date made; provided that any Investment or portion of an
Investment consisting of Debt shall be valued at the outstanding principal
balance thereof as of the date of determination.

“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” shall mean (a) with respect to the Existing Letters of Credit,
Wachovia, in its capacity as issuer thereof, or any successor thereto and
(b) with respect to Letters of Credit issued hereunder on or after the Closing
Date, Wachovia or an Additional Issuing Lender, as applicable, in its capacity
as issuer of such Letter of Credit.

“L/C Commitment” shall mean the lesser of (a) $50,000,000 and (b) the total
Syndicated Loan Commitments.

“L/C Facility” shall mean the letter of credit facility established pursuant to
Article IIA hereof.

“L/C Obligations” shall mean at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 2A.05.

 

12



--------------------------------------------------------------------------------

“L/C Participants” shall mean the collective reference to all the Lenders other
than the applicable Issuing Lender.

“Lease Documents” shall mean, collectively, (i) that certain Lease Agreement,
dated as of July 31, 1997, by and between Parent, as lessee, and SunTrust Banks,
Inc., as lessor, pursuant to which Parent has leased its office building located
at 1000 Alderman Drive, Alpharetta, Georgia 30005, (ii) that certain Master
Agreement, dated as of July 31, 1997, by and among Parent as lessee, SunTrust
Banks, Inc., as lessor and SunTrust Bank, Atlanta, as Agent, (iii) that certain
Lease Agreement, dated as of August 29, 2001, by and between Parent and certain
of its Subsidiaries, as lessees, and Atlantic Financial Group, Ltd., as lessor,
as amended and restated by that certain Amended and Restated Master Lease
Agreement, dated as of June 26, 2003, by and between Parent, as lessee and
SunTrust Equity Funding, LLC, as lessor, pursuant to which Parent has leased
certain real property located at 1100 Alderman Drive, Alpharetta, GA 30005,
(iv) that certain Master Agreement, dated as of August 29, 2001, by and among
Parent and certain of its Subsidiaries, as lessees, Parent, as guarantor,
Atlantic Financial Group, Ltd., as lessor, and SunTrust Bank, as Agent, as
amended and restated by that certain Amended and Restated Master Agreement,
dated as of June 26, 2003, by and among Parent as lessee, SunTrust Equity
Funding, LLC, as lessor and SunTrust Bank, as Agent, (v) Lease Agreement by the
Development Authority of Fulton County, as lessor, and Atlantic Financial Group,
Ltd., as lessee, dated as of December 1, 2001, wherein, in connection with a
Development Authority of Fulton County Taxable Industrial Development Revenue
Bond (ChoicePoint Inc. Project), Building Series, which bond is in the maximum
principal amount of $52,200,000, the property subject to the Master Agreement
and the Lease Agreement described in clauses (iii) and (iv) was transferred by
Atlantic Financial Group, Ltd. to Development Authority of Fulton County, leased
back by Atlantic Financial Group, Ltd. and subleased by Parent from Atlantic
Financial Group, Ltd., still subject to such Master Agreement and the terms
contained in such Lease Agreement and with respect to which Atlantic Financial
Group, Ltd. subsequently assigned its rights, title and interests to SunTrust
Equity Funding, LLC, (vi) Lease Agreement, Common Definitions and Provisions
Agreement, Purchase Agreement, TI Authorization and Funding Agreement, and
Closing Certificate and Agreement, each between Parent, as lessee, and BNP
Paribas Leasing Corporation, as lessor, dated as of June 1, 2006, pursuant to
which Parent has leased certain real property located at Bluegrass Promenade,
1200 Bluegrass Lakes Parkway, Cumming, Georgia, (vii) Lease Agreement
(Headquarters), Common Definitions and Provisions Agreement, Purchase Agreement,
and Closing Certificate and Agreement, each between Parent, as lessee, and BNP
Paribas Leasing Corporation, as lessor, to be executed and delivered on or about
November 30, 2006, pursuant to which the Lease Documents described in clauses
(i) and (ii) will be replaced as to the property described therein, such Lease
Documents described in clauses (i) and (ii) to be assigned by SunTrust Equity
Funding, LLC to BNP Paribas Leasing Corporation and then amended and restated
thereby, (viii) Sublease Agreement (Data Center), Common Definitions and
Provisions Agreement, Purchase Agreement, and Closing Certificate and Agreement,
each between Parent, as sublessee, and BNP Paribas Leasing Corporation, as
sublessor, to be executed and delivered on or about November 30, 2006, pursuant
to which the Lease Documents described in clauses (iii) and (iv) will be
replaced as to the property described therein, such Lease Documents described in
clauses (iii) and (iv) to be assigned (together with the Lease Agreement
described in clause (v)) by SunTrust Equity Funding, LLC to BNP Paribas Leasing
Corporation and then amended and restated thereby, and (ix) all other documents,

 

13



--------------------------------------------------------------------------------

instruments and agreements executed in connection therewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time as
permitted by this Agreement).

“Lease Obligations” shall mean the obligations of Parent under the Lease
Documents in an aggregate amount not to exceed $100,000,000, as such amount may
be increased pursuant to Section 7.12.

“Lender” or “Lenders” shall mean Wachovia, SunTrust Bank and the other banks and
lending institutions listed on the signature pages hereof, each other bank or
financial institution which becomes a Lender hereunder pursuant to
Section 2.05(c), and each assignee thereof, if any, pursuant to
Section 10.06(c).

“Lending Office” shall mean for each Lender the office such Lender may designate
in writing from time to time to Borrower and the Administrative Agent with
respect to each Type of Loan.

“Letters of Credit” shall have the meaning assigned thereto in Section 2A.01 and
shall include the Existing Letters of Credit.

“LIBOR” shall mean, for any Interest Period, with respect to Eurodollar Advances
under the Syndicated Loan Commitments, the offered rate for deposits in the
Permitted Currency in which such Eurodollar Advance is to be made, for a period
comparable to the Interest Period and in an amount comparable to the
Administrative Agent’s portion of such Advances, appearing on Telerate Page 3750
(or the applicable Reuters Screen Page, as determined by the Administrative
Agent) as of 11:00 a.m. (London, England time) on the day that is two Eurodollar
Business Days prior to the first day of the Interest Period. If two or more of
such rates appear on such Telerate Page, the rate shall be the arithmetic mean
of such rates. If the foregoing rate is unavailable from Telerate for any
reason, then such rate shall be determined by the Administrative Agent from the
Reuters Screen LIBO Page or, if such rate is also unavailable on such service,
then on any other interest rate reporting service of recognized standing
designated in writing by the Administrative Agent to Borrower and the other
Lenders; in any such case rounded, if necessary, to the next higher 1/100th of
1%, if the rate is not such a multiple.

“LIBOR Market Index Rate” means, for any date, a rate equal to LIBOR for an
Interest Period of one month.

“Lien” shall mean any mortgage, pledge, security interest, lien, charge,
hypothecation, assignment, deposit arrangement, title retention, preferential
property right, trust or other arrangement having the practical effect of the
foregoing and shall include the interest of a vendor or lessor under any
conditional sale agreement, capitalized lease or other title retention
agreement.

“Loans” shall mean, collectively, the Syndicated Loans and the Swing Line Loans.

“Mandatory Cost” shall mean the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1(c).

 

14



--------------------------------------------------------------------------------

“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time.

“Margin Stock” shall have the meaning set forth in the Margin Regulations.

“Materially Adverse Effect” shall mean any materially adverse change in (i) the
business, assets, liabilities, financial condition or results of operations of
the Consolidated Companies, taken as a whole, (ii) the ability of Borrower to
perform its obligations under this Agreement, or (iii) the ability of the other
Credit Parties (taken as a whole) to perform their respective obligations under
the Credit Documents.

“Material Subsidiary” shall mean each Subsidiary of Parent, now existing or
hereafter established or acquired, that at any time prior to the Maturity Date
(i) has or acquires assets which constitute fifteen percent (15%) or more of the
Total Assets or (ii) accounts for or produces fifteen percent (15%) or more of
Consolidated EBITDA during any period of four (4) consecutive fiscal quarters of
Parent; provided, that “Material Subsidiaries” (collectively with Borrower)
shall at all times constitute more than seventy-five percent (75%) of
Consolidated EBITDA for any period of four (4) consecutive fiscal quarters of
Parent.

“Maturity Date” shall mean the earlier of (i) October 25, 2011, and (ii) the
date on which all amounts outstanding under this Agreement have been declared or
have automatically become due and payable pursuant to the provisions of Article
VIII.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Notes” shall mean, collectively, the Syndicated Notes and the Swing Line Note.

“Notice of Account Designation” shall have the meaning provided in
Section 3.01(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.06(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06(b).

“Notice of Prepayment” shall have the meaning provided in Section 3.05(a)(ii).

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Credit Document,
including without limitation, all Loans (including all principal and interest
payments due thereunder), L/C Obligations, fees, expenses, indemnification and
reimbursement payments, indebtedness, liabilities, and obligations of the Credit
Parties, direct or indirect, absolute or contingent, liquidated or unliquidated,
now existing or hereafter arising, together with all renewals, extensions,
modifications or refinancings thereof, and all existing and future obligations
of Borrower under any swap agreement (as defined in 11 U.S.C. § 101) with any
Lender or any Affiliate of a Lender at the time such swap agreement is executed.

 

15



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Parent” shall mean ChoicePoint Inc., a Georgia corporation, and its successors.

“Parent Guaranty Agreement” shall mean the Parent Guaranty Agreement, dated as
of the Closing Date, substantially in the form of Exhibit E (modified as
appropriate for execution by Parent) executed by Parent in favor of the Lenders
and the Administrative Agent, as the same may be amended, restated or
supplemented from time to time, executed by Parent in favor of the Lenders and
the Administrative Agent, as the same may be amended, restated or supplemented
from time to time.

“Participant” shall have the meaning provided in Section 10.06(e).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Payment Office” shall mean the office specified as the “Payment Office” for the
Administrative Agent in Section 10.01(c), or such other location as to which the
Administrative Agent shall have given written notice to Borrower and the
Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Currency” shall mean Dollars or any Alternative Currency, or each
such currency, as the context requires.

“Permitted Liens” shall mean those Liens expressly permitted by Section 7.01.

“Person” shall mean any individual, limited liability company, partnership,
firm, corporation, association, joint venture, trust or other entity, or any
government or political subdivision or agency, department or instrumentality
thereof.

“Plan” shall mean any “employee benefit plan” (as defined in Section 3(3) of
ERISA), including, but not limited to, any defined benefit pension plan, profit
sharing plan, money purchase pension plan, savings or thrift plan, stock bonus
plan, employee stock ownership plan, Multiemployer Plan, or any plan, fund,
program, arrangement or practice providing for medical (including
post-retirement medical), hospitalization, accident, sickness, disability, or
life insurance benefits, but shall exclude any Foreign Plan.

“Pounds Sterling” shall mean, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.

“Pro Rata Share” shall mean, with respect to each of the Syndicated Loan
Commitments of each Syndicated Lender and each Syndicated Loan to be made by and
each payment (including, without limitation, any payment of principal, interest
or fees) to be made to each such Lender, the percentage designated as such
Lender’s Pro Rata Share of such Commitments, such Loans or such payments, as
applicable, set forth on Schedule 1.1(a), as such percentage may change based
upon amendments, assignments or reductions made pursuant to this Agreement.

 

16



--------------------------------------------------------------------------------

“Receivables Subsidiaries” shall mean, collectively, ChoicePoint Capital, Inc.,
a Delaware corporation and ChoicePoint Financial, Inc., a Delaware corporation.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time.

“Reimbursement Obligation” shall mean the obligation of Borrower to reimburse
each Issuing Lender pursuant to Section 2A.05 for amounts drawn under Letters of
Credit.

“Required Lenders” shall mean at any time prior to the termination of the
Syndicated Loan Commitments, Lenders holding more than 50% of the then aggregate
amount of the Syndicated Loan Commitments, or, following the termination of the
Syndicated Loan Commitments hereunder, Lenders holding more than 50% of the sum
of the aggregate outstanding Dollar Amount of Loans and L/C Obligations;
provided that the Commitment of, and the portion of the Loans and L/C
Obligations of, as applicable, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Requirement of Law” for any person shall mean the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reuters Screen” shall mean, when used in connection with any designated page
and LIBOR, the display page so designated on the Reuters Monitor Money Rates
Service (or such other page as may replace that page on that service for the
purpose of displaying rates comparable to LIBOR).

“Revaluation Date” shall mean (a) with respect to any Alternative Currency Loan,
each of the following: (i) each date of a borrowing of such Alternative Currency
Loan, (ii) each date of a continuation of such Alternative Currency Loan, and
(iii) following the occurrence and during the continuance of an Event of
Default, such additional dates as the Administrative Agent shall determine or
the Required Lenders shall require; and (b) with respect to any Alternative
Currency Letter of Credit, each of the following: (i) each date of issuance of
such Alternative Currency Letter of Credit, (ii) each date of an amendment of
such Alternative Currency Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by any Issuing Lender of any drawing under any Alternative Currency
Letter of Credit, and (iv) following the occurrence and during the continuance
of an Event of Default, such additional dates as the Administrative Agent or any
Issuing Lender shall determine or the Required Lenders shall require.

“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at

 

17



--------------------------------------------------------------------------------

http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous governmental authority).

“Solvent” shall mean, as to Borrower or any Guarantor at any time, that (i) each
of the fair value and the present fair saleable value of such Person’s assets
(including any rights of subrogation or contribution to which such Person is
entitled, under any of the Credit Documents or otherwise) is greater than such
Person’s debts and other liabilities (including contingent, unmatured and
unliquidated debts and liabilities) and the maximum estimated amount required to
pay such debts and liabilities as such debts and liabilities mature or otherwise
become payable; (ii) such Person is able and expects to be able to pay its debts
and other liabilities (including, without limitation, contingent, unmatured and
unliquidated debts and liabilities) as they mature; and (iii) such Person does
not have unreasonably small capital to carry on its business as conducted and as
proposed to be conducted.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (including, without limitation, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, at
least a majority of the total combined voting power of all classes of voting
stock or other ownership interests of which shall, at the time as of which any
determination is being made, be owned by such Person, either directly or
indirectly through one or more other Subsidiaries; provided, that the
Receivables Subsidiaries shall not be deemed to be Subsidiaries of Parent
hereunder.

“Swing Line Advance” shall mean a Borrowing pursuant to Section 2.07 consisting
of a Swing Line Loan made by the Swing Line Lender to Borrower bearing interest
based on the Base Rate or the LIBOR Market Index Rate as provided in
Section 3.02.

“Swing Line Borrowing” shall mean a Borrowing consisting or to consist of a
Swing Line Advance.

“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make Swing Line Loans in an aggregate principal amount at any time outstanding
not to exceed the lesser of (a) $50,000,000 and (b) the total Syndicated Loan
Commitments.

“Swing Line Facility” shall mean the credit facility described in Section 2.07.

“Swing Line Lender” shall mean Wachovia in its capacity as Swing Line Lender
hereunder or any successor Lender extending to Borrower the Swing Line
Commitment hereunder.

 

18



--------------------------------------------------------------------------------

“Swing Line Loans” shall mean, collectively, the loans made to Borrower by the
Swing Line Lender pursuant to Section 2.07.

“Swing Line Note” shall mean the promissory note evidencing the Swing Line Loans
substantially in the form of Exhibit B and duly completed in accordance with the
terms hereof.

“Syndicated Advance” shall mean a Borrowing pursuant to Section 2.02 consisting
of the aggregate amount of Syndicated Loans made by the Syndicated Lenders to
Borrower at the same time, on the same interest rate basis and, if made as a
Eurodollar Advance, for the same Interest Period.

“Syndicated Borrowing” shall mean a Borrowing consisting or to consist of a
Syndicated Advance.

“Syndicated Facility” shall mean the credit facility made available by the
Syndicated Lenders to Borrower as described in Section 2.02(a).

“Syndicated Lenders” shall mean, collectively, the Lenders extending the
Syndicated Loan Commitments to Borrower pursuant to Section 2.02(a).

“Syndicated Loan Commitments” shall mean, at any time for any Syndicated Lender,
the amount of such commitment set forth on Schedule 1.1(a), as the same may be
increased or decreased from time to time as a result of any reduction thereof
pursuant to Section 2.04, any assignment thereof pursuant to Section 10.06, or
any amendment thereof pursuant to Section 10.02. On the Closing Date, the
aggregate principal amount of all Syndicated Loan Commitments of the Syndicated
Lenders shall be $600,000,000.

“Syndicated Loans” shall mean, collectively, the loans made to Borrower by the
Syndicated Lenders pursuant to Section 2.02.

“Syndicated Notes” shall mean, collectively, the promissory notes evidencing the
Syndicated Loans in the form attached hereto as Exhibit A duly completed in
accordance with the terms hereof, either as originally executed or as hereafter
amended, modified or substituted.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including without limitation, income, receipts, excise, property, sales,
transfer, license, payroll, withholding, social security and franchise taxes now
or hereafter imposed or levied by the United States, or any state, local or

 

19



--------------------------------------------------------------------------------

foreign government or by any department, agency or other political subdivision
or taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto.

“Telerate” shall mean, when used in connection with any designated page and
LIBOR, the display page so designated on the Dow Jones Markets Screen (or such
other page as may replace that page on that service for the purpose of
displaying rates comparable to LIBOR).

“Total Assets” shall mean the total assets of the Consolidated Companies,
determined in accordance with GAAP.

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

“Type” of Borrowing shall mean a Borrowing consisting of Base Rate Advances,
Eurodollar Advances, or Swing Line Advances.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January 1994 International Chamber of
Commerce Publication No. 500.

Section 1.02 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms shall be construed herein, all accounting
determinations hereunder shall be made, all financial statements required to be
delivered hereunder shall be prepared, and all financial records shall be
maintained in accordance with, GAAP, except that financial records of Foreign
Subsidiaries may be maintained in accordance with generally accepted accounting
principles in effect from time to time in the jurisdiction of organization of
such Foreign Subsidiary; provided, however, that compliance with the financial
covenants and calculations set forth in Section 6.08, Article VII and elsewhere
herein, and in the definitions used in such covenants and calculations, shall be
calculated, made and applied in accordance with GAAP and such generally accepted
accounting principles in such foreign jurisdictions, as the case may be, as in
effect on the date of this Agreement applied on a basis consistent with the
preparation of the financial statements referred to in Section 5.14 unless and
until Borrower and the Required Lenders enter into an amendment with respect
thereto in accordance with Section 10.02.

Section 1.03 Other Definitional Terms. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Schedule, Exhibit and like references are to
this Agreement unless otherwise specified. Any of the terms defined in
Section 1.01 may, unless the context otherwise requires, be used in the singular
or the plural depending on the reference.

 

20



--------------------------------------------------------------------------------

Section 1.04 Exhibits and Schedules. All Exhibits and Schedules attached hereto
are by reference made a part hereof.

ARTICLE II

SYNDICATED LOANS AND SWING LINE LOANS

Section 2.01 Description of Revolving Credit Facilities; Use of Proceeds.

(a) Subject to and upon the terms and conditions herein set forth, (i) the
Syndicated Lenders hereby establish in favor of Borrower a revolving credit
facility pursuant to which such Syndicated Lenders agree to make Syndicated
Loans to Borrower in accordance with Section 2.02, (ii) the Issuing Lenders
hereby establish in favor of Borrower a letter of credit facility pursuant to
which the Issuing Lenders agree to issue Letters of Credit on behalf of Borrower
in accordance with Article IIA hereof, and (iii) the Swing Line Lender hereby
establishes in favor of Borrower a swing line credit facility pursuant to which
the Swing Line Lender agrees to make Swing Line Loans to Borrower in accordance
with Section 2.07; provided, however, that (i) in no event may the aggregate
principal Dollar Amount of all outstanding Loans and L/C Obligations exceed at
any time the total Syndicated Loan Commitments from time to time in effect,
(ii) in no event may the aggregate principal Dollar Amount of all outstanding
Alternative Currency Loans and L/C Obligations with respect to Alternative
Currency Letters of Credit exceed at any time the Alternative Currency
Commitment and (iii) in no event may the aggregate outstanding principal Dollar
Amount of the Syndicated Loans of each Syndicated Lender plus such Syndicated
Lender’s Pro Rata Share of the outstanding principal Dollar Amount of Swing Line
Loans and outstanding L/C Obligations exceed such Syndicated Lender’s Syndicated
Loan Commitment.

(b) The proceeds of the Syndicated Loans, the Letters of Credit and the Swing
Line Loans shall be used to refinance existing indebtedness of Parent under the
Existing Credit Agreement, for share repurchases, as working capital and for
other general corporate purposes of Parent and its Consolidated Subsidiaries,
including without limitation, capital expenditures in the ordinary course of
business otherwise permitted hereunder, acquisitions of the assets of, or the
Capital Stock of, any other Person permitted hereunder and the payment of
reasonable fees and expenses related to the Facilities.

(c) At no time shall the number of outstanding Borrowings comprised of
Eurodollar Advances exceed ten (10).

Section 2.02 Syndicated Loans.

(a) Subject to and upon the terms and conditions herein set forth (including the
limitation set forth in Section 2.01), each Syndicated Lender severally agrees
to make to Borrower, from time to time on and after the Closing Date, but prior
to the Maturity Date, Syndicated Loans in a Permitted Currency in an aggregate
principal Dollar Amount outstanding at any time not to exceed an amount equal to
such Syndicated Lender’s Syndicated Loan Commitment less such Syndicated
Lender’s Pro Rata Share of the outstanding principal Dollar Amount of Swing Line
Loans and outstanding L/C Obligations. Borrower shall be entitled to

 

21



--------------------------------------------------------------------------------

repay and reborrow Syndicated Loans in accordance with the provisions, and
subject to the limitations, set forth herein (including the limitation set forth
in Section 2.01).

(b) Each Syndicated Loan shall, at the option of Borrower, be made or continued
as, or converted into, part of one or more Borrowings that shall consist
entirely of Base Rate Advances or Eurodollar Advances; provided that all
Alternative Currency Loans shall be made as Eurodollar Advances only and shall
be subject to the customary terms and procedures of the Administrative Agent
with respect thereto. The aggregate principal amount of each Borrowing of
Syndicated Loans shall be not less than $5,000,000 or a greater integral
multiple of $500,000 (or, in each case, the Alternative Currency Amount
thereof), provided that each Borrowing of Syndicated Loans comprised of Base
Rate Advances shall be not less than $1,000,000 or a greater integral multiple
of $100,000.

Section 2.03 Syndicated Notes; Repayment of Principal.

(a) Borrower’s obligations to pay the principal of, and interest on, the
Syndicated Loans to each Syndicated Lender shall be evidenced by the records of
the Administrative Agent and such Lender and by the Syndicated Note payable to
such Lender (or the assignor of such Lender) completed in conformity with this
Agreement.

(b) All outstanding principal amounts under the Syndicated Loan Commitments
shall be due and payable in full on the Maturity Date.

Section 2.04 Voluntary Reduction of Syndicated Loan Commitments. Upon at least
three (3) Business Days’ prior written notice to the Administrative Agent,
Borrower shall have the right, without premium or penalty, to terminate the
unutilized Syndicated Loan Commitments, in part or in whole, provided that
(i) any such termination shall apply to proportionately and permanently reduce
the Syndicated Loan Commitments of each of the Syndicated Lenders, and (ii) any
partial termination pursuant to this Section 2.04 shall be in an amount of at
least $5,000,000 and integral multiples of $1,000,000. Any portion of the
Syndicated Loan Commitments terminated pursuant to this Section 2.04 may not be
reinstated.

Section 2.05 Increase of Syndicated Loan Commitments.

(a) At any time within four (4) years of the Closing Date and so long as no
Default or Event of Default has occurred and is continuing, the Borrower may, by
written notice to the Syndicated Lenders and in consultation with the
Administrative Agent, request increases in the Syndicated Loan Commitments;
provided that the aggregate amount of the Syndicated Loan Commitments of the
Syndicated Lenders, as increased, shall not exceed $750,000,000 (each, a
“Requested Commitment Increase”). Each Requested Commitment Increase shall be in
a minimum amount of $25,000,000. No Syndicated Lender (or any successor thereto)
shall have any obligation to increase its Syndicated Loan Commitment or its
other obligations under this Agreement and the other Credit Documents, and any
decision by a Syndicated Lender to increase its Syndicated Loan Commitment shall
be made in its sole discretion independently from any other Syndicated Lender.
Within fifteen (15) Business Days from each Syndicated Lender’s

 

22



--------------------------------------------------------------------------------

receipt of such request from Borrower, each Syndicated Lender shall notify the
Administrative Agent in writing of whether or not it will agree to increase its
Syndicated Loan Commitment and by what amount it will agree to increase its
Syndicated Loan Commitment, up to its Pro Rata Share of the Requested Commitment
Increase. Decisions to increase a Syndicated Loan Commitment must be
affirmatively communicated in writing and shall not be presumed based upon a
failure to respond to Borrower’s request.

(b) In the event that the aggregate amount to which the Syndicated Lenders are
willing to increase their Syndicated Loan Commitments is less than the Requested
Commitment Increase based on the written notices delivered by the Syndicated
Lenders to the Administrative Agent pursuant to clause (a) above, the
Administrative Agent shall first offer to the Syndicated Lenders who have agreed
to increase their Syndicated Loan Commitments the opportunity to further
increase their Syndicated Loan Commitments up to an amount equal to the
Requested Commitment Increase. Such Syndicated Lenders shall promptly respond in
writing to the Administrative Agent (but, in any event, within five (5) Business
Days from each Syndicated Lender’s receipt of such notice) of whether or not it
will agree to further increase its Syndicated Loan Commitment and by what amount
it will agree to further increase its Syndicated Loan Commitment. Within five
(5) Business Days after receipt of all responses from such Syndicated Lenders,
the Administrative Agent shall inform Borrower and all Syndicated Lenders in
writing of the amount by which each Syndicated Lender will increase its
Syndicated Loan Commitment.

(c) In the event that the aggregate amount to which the Syndicated Lenders are
willing to increase their Syndicated Loan Commitments is less than the Requested
Commitment Increase based on the notice from the Administrative Agent to
Borrower and all Syndicated Lenders pursuant to clause (b) above, Borrower shall
have the right, within sixty days (60) after receipt of such notice from the
Administrative Agent, to obtain commitments from new banks or financial
institutions in an aggregate amount such that the existing Syndicated Loan
Commitments, plus the aggregate principal amount by which the Syndicated Lenders
are willing to increase their Syndicated Loan Commitments, plus the aggregate
principal amount of the new commitments by the new banks or financial
institutions does not exceed the Requested Commitment Increase; provided,
however, that (i) the new banks or financial institutions must be acceptable to
the Administrative Agent in its sole discretion, which acceptance will not be
unreasonably withheld or delayed, and (ii) the new banks or financial
institutions must become parties to this Agreement pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and the
Required Lenders, pursuant to which (x) they shall be granted all of the rights
that existing Lenders have under this Agreement and the other Credit Documents
and (y) they shall assume the same liabilities and obligations that the existing
Lenders have under this Agreement.

(d) The outstanding Syndicated Loans will be reallocated on the effective date
of such increase among the Syndicated Lenders in accordance with their revised
Syndicated Loan Commitments and Pro Rata Shares (and the Syndicated Lenders
agree to make all payments and adjustments necessary to effect the reallocation
and Borrower shall pay any and all costs required pursuant to Section 3.11 in
connection with such reallocation as if such reallocation were a repayment;
provided, that the Administrative Agent and the Borrower shall cooperate in
scheduling the effective date of such increase so as to eliminate or minimize
the amount of any such funding losses to the extent reasonably practicable).
Each Requested Commitment Increase

 

23



--------------------------------------------------------------------------------

granted pursuant to this Section shall result in a corresponding increase in the
availability of Alternative Currency Loans by an amount equal to 50% of such
Requested Commitment Increase.

Section 2.06 Syndicated Loan Funding Notices.

(a) Whenever Borrower desires to obtain a Syndicated Loan with respect to the
Syndicated Loan Commitments (other than one resulting from a conversion or
continuation pursuant to Section 2.06(b)), it shall give the Administrative
Agent prior written notice of such Borrowing substantially in the form attached
hereto as Exhibit J (or telephonic notice promptly confirmed in writing) (a
“Notice of Borrowing”), such Notice of Borrowing to be given prior to 11:00 a.m.
(Charlotte, North Carolina time) at its Payment Office (x) four (4) Eurodollar
Business Days prior to the requested date of such Borrowing in the case of
Eurodollar Advances denominated in an Alternative Currency, (y) three
(3) Eurodollar Business Days prior to the requested date of such Borrowing in
the case of Eurodollar Advances denominated in Dollars, and (z) on the date of
such Borrowing (which shall be a Business Day) in the case of a Borrowing
consisting of Base Rate Advances. Notices received after 11:00 a.m. shall be
deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify the aggregate principal amount of the Borrowing,
the date of Borrowing (which shall be a Business Day), and whether the Borrowing
is to consist of Base Rate Advances or Eurodollar Advances and (in the case of
Eurodollar Advances) the Permitted Currency in which such Borrowing is to be
denominated and the Interest Period to be applicable thereto.

(b) Whenever Borrower desires to convert all or a portion of an outstanding
Borrowing under the Syndicated Loan Commitments, consisting of Base Rate
Advances into one or more Borrowings consisting of Eurodollar Advances, or to
continue outstanding a Borrowing consisting of Eurodollar Advances for a new
Interest Period, it shall give the Administrative Agent at least four
(4) Eurodollar Business Days’ (with respect to an Alternative Currency Loan) and
three (3) Eurodollar Business Days’ (with respect to a Loan denominated in
Dollars) prior written notice substantially in the form attached hereto as
Exhibit K (or telephonic notice promptly confirmed in writing) (a “Notice of
Conversion/Continuation”). Such notice shall be given prior to 11:00 a.m.
(Charlotte, North Carolina time) on the date specified at the Payment Office of
the Administrative Agent. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify the aggregate principal amount of the Advances to
be converted or continued, the date of such conversion or continuation, whether
the Advances are being converted into or continued as Eurodollar Advances, the
Permitted Currency in which such Advances are denominated and the Interest
Period applicable thereto. If, upon the expiration of any Interest Period in
respect of any Borrowing, Borrower shall have failed to deliver the Notice of
Conversion/Continuation, Borrower shall be deemed to have elected to convert or
continue such Borrowing to a Borrowing consisting of Base Rate Advances in
Dollars. So long as any Default or Event of Default shall have occurred and be
continuing, no Borrowing may be converted into or continued as (upon expiration
of the current Interest Period) Eurodollar Advances unless the Administrative
Agent and each of the Syndicated Lenders shall have otherwise consented in
writing. No conversion of any Borrowing of Eurodollar Advances shall be
permitted except on the last day of the Interest Period in respect thereof.

 

24



--------------------------------------------------------------------------------

(c) Without in any way limiting Borrower’s obligation to confirm in writing any
telephonic notice, the Administrative Agent may act without liability upon the
basis of telephonic notice believed by the Administrative Agent in good faith to
be from Borrower prior to receipt of written confirmation. In each such case,
Borrower hereby waives the right to dispute the Administrative Agent’s records
of the terms of such telephonic notice, absent manifest error.

(d) The Administrative Agent shall promptly give each Syndicated Lender notice
by telephone (confirmed in writing) or by telecopy or facsimile transmission of
the matters covered by the notices given to the Administrative Agent pursuant to
this Section 2.06 with respect to the Syndicated Loan Commitments.

Section 2.07 Swing Line Loans.

(a) Subject to and upon the terms and conditions herein set forth (including the
limitation set forth in Section 2.01), the Swing Line Lender agrees to make to
Borrower, from time to time prior to the Maturity Date, Swing Line Loans in
Dollars for periods of up to ninety (90) days in an aggregate principal amount
outstanding at any time not to exceed the Swing Line Commitment then in effect.
Borrower shall be entitled to repay and reborrow Swing Line Loans in accordance
with the provisions, and subject to the limitations, set forth herein (including
the limitation set forth in Section 2.01). The aggregate principal amount of
each Swing Line Loan shall be not less than $100,000 or a greater integral
multiple of $100,000.

(b) Each Swing Line Loan shall be made as a Swing Line Advance.

(c) Whenever Borrower desires to make a Swing Line Borrowing, it shall give the
Swing Line Lender (with a copy to the Administrative Agent, unless the
Administrative Agent is also the Swing Line Lender) prior written notice in the
form of a Notice of Borrowing (or telephonic notice promptly confirmed in
writing) of such Swing Line Borrowing prior to 12:00 noon (Charlotte, North
Carolina time) on the date of such Swing Line Borrowing, specifying the
aggregate principal amount of the Swing Line Borrowing, the date of such Swing
Line Borrowing (which shall be a Business Day) and whether such Swing Line
Borrowing shall bear interest at the Base Rate or the LIBOR Market Index Rate.

(d) Borrower’s obligations to pay the principal of, and interest on, the Swing
Line Loans shall be evidenced by the records of the Administrative Agent and the
Swing Line Lender and by the Swing Line Note payable to the Swing Line Lender
(or the assignor of such Swing Line Lender) completed in conformity with this
Agreement.

(e) The outstanding principal amount under each Swing Line Loan shall be due and
payable in full on the Maturity Date.

(f) At any time on the request of the Swing Line Lender, each Syndicated Lender
other than the Swing Line Lender shall purchase a participating interest in all
outstanding Swing Line Loans in an amount equal to its Pro Rata Share (based
upon on its respective Syndicated Loan Commitment) of such Swing Line Loans, and
the Swing Line Lender shall furnish each Syndicated Lender with a certificate
evidencing such participating interest. Such purchase shall

 

25



--------------------------------------------------------------------------------

be made on the third Business Day after such request is made; provided, however,
that unless an Event of Default has occurred and is continuing on the date such
request is made, the purchase of a participating interest in any Swing Line Loan
outstanding as a Swing Line Advance shall not be required to be made until the
expiration of the current interest period in effect for such Swing Line Loan. On
the date of such required purchase, each Syndicated Lender will immediately
transfer to the Swing Line Lender, in immediately available funds, the amount of
its participation. Whenever, at any time after the Swing Line Lender has
received from any such Syndicated Lender the funds for its participating
interest in a Swing Line Loan, the Administrative Agent receives any payment on
account thereof, the Administrative Agent will distribute to such Syndicated
Lender its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Syndicated Lender’s participating interest was outstanding and funded);
provided, however, that if such payment received by the Administrative Agent is
required to be returned, such Syndicated Lender will return to the
Administrative Agent any portion thereof previously distributed by the
Administrative Agent to it. Each Syndicated Lender’s obligation to purchase such
participating interests shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Syndicated Lender or
any other Person may have against the Swing Line Lender requesting such purchase
or any other Person for any reason whatsoever, (ii) the occurrence or
continuation of a Default or an Event of Default or the termination of any of
the Commitments, (iii) any adverse change in the condition (financial or
otherwise) of Borrower, any of its Consolidated Subsidiaries, or any other
Person, (iv) any breach of this Agreement by Borrower, any other Credit Party,
or any other Lender, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided, however,
that no such obligation shall exist (A) to the extent that the aggregate Swing
Line Loans were advanced in excess of the Swing Line Commitment then in effect,
or in excess of the limitation set forth in Section 2.01, or (B) with respect to
any Swing Line Loan where the Swing Line Lender actually advanced to Borrower
net proceeds from the Swing Line Loan (and therefore was not refunding a
previous Swing Line Loan) at a time when (x) the Swing Line Lender had actual
knowledge that an Event of Default had occurred and then existed, and (y) the
Required Lenders had not agreed to waive such Event of Default for purposes of
funding such Swing Line Loan.

ARTICLE IIA.

LETTERS OF CREDIT

Section 2A.01 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lenders, in reliance
on the agreements of the other Lenders set forth in Section 2A.04, agree to
issue standby letters of credit (“Letters of Credit”) for the account of
Borrower on any Business Day from the Closing Date through but not including the
Maturity Date in such form as may be approved from time to time by the such
Issuing Lender; provided, that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (a) the
aggregate outstanding principal Dollar Amount of the L/C Obligations would
exceed the L/C Commitment, (b) the aggregate outstanding principal Dollar Amount
of Alternative Currency Loans and L/C Obligations with respect to Alternative
Currency Letters of Credit would exceed the Alternative Currency Commitment, or
(c)

 

26



--------------------------------------------------------------------------------

the aggregate outstanding principal Dollar Amount of Loans and L/C Obligations
would exceed the total Syndicated Loan Commitments. Each Letter of Credit shall
(i) be denominated in a Permitted Currency in a minimum amount of $100,000 (or
the Alternative Currency Amount thereof, as applicable), (ii) be a standby
letter of credit issued to support obligations of Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date satisfactory to the applicable Issuing Lender,
which date shall be no later than the earlier of (i) one year after its date of
issuance and (ii) the fifth (5th) Business Day prior to the Maturity Date and
(iv) be subject to the Uniform Customs and/or ISP 98, as set forth in the
Application or as determined by the applicable Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of Georgia. The applicable
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Requirement of Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. Each Existing Letter of Credit
shall be deemed to be a Letter of Credit issued and outstanding under this
Agreement on and after the Closing Date.

Section 2A.02 Procedure for Issuance of Letters of Credit.

(a) Borrower may from time to time request that an Issuing Lender issue a Letter
of Credit by delivering to such Issuing Lender and the Administrative Agent an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request (which information shall include the Permitted
Currency in which the Letter of Credit shall be denominated). Upon receipt of
any Application, the applicable Issuing Lender shall process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
after approving the same and receiving confirmation from the Administrative
Agent that sufficient availability exists under the Syndicated Facility for the
issuance of such Letter of Credit, subject to Section 2A.01 and Article IV
hereof, promptly issue the Letter of Credit requested thereby (but in no event
shall any Issuing Lender be required to issue any Letter of Credit earlier than
four (4) Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the applicable Issuing Lender and
Borrower. The applicable Issuing Lender shall promptly furnish to Borrower and
the Administrative Agent a copy of such Letter of Credit. Upon receipt of such
Letter of Credit, the Administrative Agent shall promptly notify each Lender of
the issuance and upon request by any Lender, furnish to such Lender a copy of
such Letter of Credit and the amount of such Lender’s participation therein,
provided that the Administrative Agent shall be obligated to deliver the
foregoing with respect to a Letter of Credit issued by an Additional Issuing
Lender only after receipt by the Administrative Agent of all notices required to
be delivered to the Administrative Agent with respect thereto.

Section 2A.03 Commissions and Other Charges.

(a) Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of

 

27



--------------------------------------------------------------------------------

Credit in an amount equal to the face amount of such Letter of Credit multiplied
by the Applicable Margin with respect to Eurodollar Advances (determined on a
per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter and on the Maturity Date. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 2A.03 in accordance with their respective
Commitments.

(b) In addition to the foregoing commission, for Letters of Credit issued by
Wachovia, the Borrower shall pay to the Administrative Agent, for the account of
such Issuing Lender, a fronting fee, with respect to each Letter of Credit in an
amount equal to the face amount of such Letter of Credit multiplied by
0.125% per annum. Such issuance fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the Administrative Agent. For Letters of Credit issued
by Additional Issuing Lenders, the Borrower shall pay to the applicable
Additional Issuing Lender such issuance fees as shall be agreed to by the
Borrower and such Additional Issuing Lender.

(c) In addition to the foregoing fees and commissions, Borrower shall pay or
reimburse the applicable Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by such Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit.

(d) The commissions, fees, charges, costs and expenses payable pursuant to this
Section 2A.03 shall be payable in the Permitted Currency in which the applicable
Letter of Credit is denominated.

Section 2A.04 L/C Participations

(a) The applicable Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the applicable Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from such Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk, an undivided interest equal to such L/C Participant’s Pro Rata Share
of such Issuing Lender’s obligations and rights under and in respect of each
Letter of Credit issued hereunder and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with the applicable Issuing Lender that, if a draft is paid under any
Letter of Credit for which such Issuing Lender is not reimbursed in full by
Borrower through a Syndicated Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender in the
applicable Permitted Currency upon demand at such Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Pro Rata
Share of the amount of such draft, or any part thereof, which is not so
reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the applicable Issuing Lender pursuant to Section 2A.04(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, such Issuing Lender shall notify the Administrative Agent and each
L/C Participant of the amount and due date of such

 

28



--------------------------------------------------------------------------------

required payment and such L/C Participant shall pay to such Issuing Lender in
the applicable Permitted Currency the amount specified on the applicable due
date. If any such amount is paid to the applicable Issuing Lender after the date
such payment is due, such L/C Participant shall pay to such Issuing Lender in
the applicable Permitted Currency on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of the applicable Issuing Lender with respect to any
amounts owing under this Section 2A.04 shall be conclusive in the absence of
manifest error. With respect to payment to the applicable Issuing Lender of the
unreimbursed amounts described in this Section 2A.04, if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (Charlotte,
North Carolina time) on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. (Charlotte, North Carolina time) on any
Business Day, such payment shall be due on the following Business Day.

(c) Whenever, at any time after the applicable Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its Pro
Rata Share of such payment in accordance with this Section 2A.04, such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from Borrower or otherwise), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its Pro Rata Share
thereof; provided, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to the applicable Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

Section 2A.05 Reimbursement Obligation of Borrower.

(a) Reimbursement by Borrower. In the event of any drawing under any Letter of
Credit, Borrower agrees to reimburse (either with the proceeds of a Syndicated
Loan as provided for in this Section 2A.05 or with funds from other sources), in
same day funds in the applicable Permitted Currency in which such Letter of
Credit was denominated, the applicable Issuing Lender on each date on which such
Issuing Lender notifies Borrower of the date and amount of a draft paid under
any Letter of Credit for the amount of (i) such draft so paid and (ii) any
amounts referred to in Section 2A.03(c) or Section 3.15(e) incurred by such
Issuing Lender in connection with such payment.

(b) Reimbursement from Syndicated Borrowing. Unless Borrower shall immediately
notify the applicable Issuing Lender that Borrower intends to reimburse such
Issuing Lender for such drawing from other sources or funds, Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Base Rate Advance on such date in the Dollar
Amount of (a) such draft so paid and (b) any amounts referred to in
Section 2A.03(c) or Section 3.15(e) incurred by such Issuing Lender in
connection with such payment, and the Lenders shall make a Base Rate Advance in
such Dollar Amount, the proceeds of which shall be applied to reimburse such
Issuing Lender for the amount of the related drawing and costs and expenses.
Each Lender acknowledges and agrees that its obligation to fund a Syndicated
Loan in accordance with this Section 2A.05 to reimburse the applicable Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any

 

29



--------------------------------------------------------------------------------

circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.06(a) or Article IV. If Borrower has elected
to pay the amount of such drawing with funds from other sources and shall fail
to reimburse the applicable Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Advance which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

Section 2A.06 Obligations Absolute. Borrower’s obligations under this Article
IIA (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which Borrower may have or have
had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. Borrower also agrees that the applicable Issuing
Lender and the L/C Participants shall not be responsible for, and Borrower’s
Reimbursement Obligation under Section 2A.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of Borrower against any
beneficiary of such Letter of Credit or any such transferee. The applicable
Issuing Lender and the Administrative Agent shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender or Administrative
Agent’s gross negligence or willful misconduct. Borrower agrees that any action
taken or omitted by the applicable Issuing Lender or the Administrative Agent
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on Borrower and shall not result in any liability of such
Issuing Lender, the Administrative Agent or any L/C Participant to Borrower. The
responsibility of the applicable Issuing Lender and the Administrative Agent to
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

Section 2A.07 Effect of Letter of Credit Application. To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Article IIA, the provisions of this Article IIA
shall apply.

Section 2A.08 Appointment and Duties of Additional Issuing Lenders. With the
approval of the Administrative Agent, the Borrower may appoint a Lender as an
Additional Issuing Lender by delivering written notice to the Administrative
Agent at least two (2) Business Days before the issuance of any Letters of
Credit by such Additional Issuing Lender. Any Lender designated as an Additional
Issuing Lender shall remain as such until the Borrower gives written notice to
the Administrative Agent that such Lender is no longer an Additional Issuing
Lender; provided that no L/C Obligations remain outstanding with respect to such
Additional Issuing Lender. Each Additional Issuing Lender shall notify the
Administrative Agent at least two (2) Business Days before (a) the issuance of
any Letter of Credit by such Additional Issuing

 

30



--------------------------------------------------------------------------------

Lender and (b) any amendment or modification to any Letter of Credit issued by
such Additional Issuing Lender.

ARTICLE III

GENERAL LOAN TERMS

Section 3.01 Disbursement of Funds.

(a) No later than 1:00 p.m. (Charlotte, North Carolina time) on the date of each
Syndicated Loan denominated in Dollars pursuant to the Syndicated Loan
Commitments (other than one resulting from a conversion or continuation pursuant
to Section 2.06(b)), each Lender will make available its Pro Rata Share of such
Syndicated Loan in Dollars in immediately available funds at the Payment Office
of the Administrative Agent. The Administrative Agent will make available to
Borrower the aggregate of the amounts (if any) so made available by the
Syndicated Lenders to the Administrative Agent by crediting or wiring such
amounts to an account specified by Borrower in the most recent notice
substantially in the form of Exhibit L (a “Notice of Account Designation”),
delivered by Borrower to the Administrative Agent or as may be otherwise agreed
upon by Borrower and the Administrative Agent, by the close of business on such
Business Day. In the event that the Syndicated Lenders do not make such amounts
available to the Administrative Agent by the time prescribed above, but such
amount is received later that day, such amount may be credited to Borrower in
the manner described in the preceding sentence on the next Business Day (with
interest on such amount to begin accruing hereunder on such next Business Day).

(b) No later than 11:00 a.m. (the time of the Administrative Agent’s
Correspondent) on the date of each Alternative Currency Loan pursuant to the
Syndicated Loan Commitments (other than one resulting from a conversion or
continuation pursuant to Section 2.06(b)), each Lender will make available its
Pro Rata Share of such Alternative Currency Loan in the requested Alternative
Currency in immediately available funds at the office of the Administrative
Agent’s Correspondent. The Administrative Agent will make available to Borrower
the aggregate of the amounts (if any) so made available by the Syndicated
Lenders to the Administrative Agent by crediting or wiring such amounts to the
account specified by Borrower in the most recent Notice of Account Designation,
by the close of business on such Business Day. In the event that the Syndicated
Lenders do not make such amounts available to the Administrative Agent by the
time prescribed above, but such amount is received later that day, such amount
may be credited to Borrower in the manner described in the preceding sentence on
the next Business Day (with interest on such amount to begin accruing hereunder
on such next Business Day).

(c) No later than 2:00 p.m. (Charlotte, North Carolina time) on the date of each
Swing Line Loan, the Swing Line Lender will make available the principal amount
of the Swing Line Loan available to Borrower in Dollars by crediting or wiring
such amounts to the account specified by Borrower in the most recent Notice of
Account Designation.

(d) Unless the Administrative Agent shall have been notified by any Syndicated
Lender prior to the date of a Syndicated Loan Borrowing that such Lender does
not intend to

 

31



--------------------------------------------------------------------------------

make available to the Administrative Agent such Lender’s portion of such
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
and the Administrative Agent may make available to Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify Borrower, and Borrower shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Syndicated
Lender from its obligation to fund its Syndicated Loan Commitment hereunder or
to prejudice any rights which Borrower may have against any Syndicated Lender as
a result of any default by such Lender hereunder.

(e) All Syndicated Loans under the Syndicated Loan Commitments shall be loaned
by the Lenders on the basis of their Pro Rata Share of the Syndicated Loan
Commitments. All Swing Line Loans shall be loaned by the Swing Line Lender in
accordance with Section 2.07. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fund its Commitments hereunder.

Section 3.02 Interest.

(a) Borrower agrees to pay interest in respect of all unpaid principal amounts
of Syndicated Loans from the respective dates such principal amounts were
advanced to maturity (whether by acceleration, notice of prepayment or
otherwise) at rates per annum equal to the applicable rates indicated below:

(i) For Base Rate Advances—The Base Rate in effect from time to time; or

(ii) For Eurodollar Advances—The relevant LIBOR plus the Applicable Margin plus
the Mandatory Cost;

(b) Borrower agrees to pay interest in respect of all unpaid principal amounts
of the Swing Line Loans made to Borrower from the respective dates such
principal amounts were advanced to maturity (whether by acceleration, notice of
prepayment or otherwise) at the Borrower’s election at either (i) the Base Rate
in effect from time to time or (ii) the relevant LIBOR Market Index Rate plus
the Applicable Margin, as the case may be;

(c) Overdue principal and, to the extent not prohibited by applicable law,
overdue interest, in respect of the Loans, and all other overdue amounts owing
hereunder, shall bear interest from each date that such amounts are overdue:

(i) in the case of overdue principal and interest with respect to all Loans
outstanding as Eurodollar Advances, at the rate otherwise applicable for the

 

32



--------------------------------------------------------------------------------

then-current Interest Period plus an additional two percent (2.0%) per annum;
thereafter at the rate in effect for Base Rate Advances plus an additional two
percent (2.0%) per annum; and

(ii) in the case of overdue principal and interest with respect to all other
Loans outstanding as Base Rate Advances and Swing Line Advances, and all other
Obligations hereunder (other than Loans), at a rate equal to the applicable Base
Rate plus an additional two percent (2.0%) per annum;

(d) Interest on each Loan shall accrue from and including the date of such Loan
to but excluding the date of any repayment thereof; provided, that if a Loan is
repaid on the same day made, one day’s interest shall be paid on such Loan.
Interest on all Base Rate Advances and Swing Line Advances shall be payable
quarterly in arrears on the last calendar day of each calendar quarter in each
year. Interest on all outstanding Eurodollar Advances shall be payable on the
last day of each Interest Period applicable thereto, and, in the case of
Interest Periods in excess of three months (in the case of Eurodollar Advances),
on each day which occurs every three (3) months, as the case may be, after the
initial date of such Interest Period. Interest on all Loans shall be payable on
any conversion of any Advances comprising such Loans into Advances of another
Type, prepayment (on the amount prepaid), at maturity (whether by acceleration,
notice of prepayment or otherwise) and, after maturity, on demand; and

(e) The Administrative Agent, upon determining LIBOR for any Interest Period,
shall promptly notify by telephone (confirmed in writing) or in writing Borrower
and the other Syndicated Lenders. Any such determination shall, absent manifest
error, be final, conclusive and binding for all purposes.

Section 3.03 Interest Periods.

(a) In connection with the making or continuation of, or conversion into, each
Borrowing of Eurodollar Advances, Borrower shall select an Interest Period to be
applicable to such Eurodollar Advances, which Interest Period shall be either a
one (1), two (2), three (3) or six (6) month period.

(b) Notwithstanding paragraphs (a):

(i) The initial Interest Period for any Borrowing of Eurodollar Advances shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing consisting of Base Rate Advances) and each Interest Period
occurring thereafter in respect of a continuation of such Borrowing shall
commence on the day on which the immediately preceding Interest Period expires;

(ii) If any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of Eurodollar Advances
would otherwise expire on a day that is not a Business Day but is a day of the
month

 

33



--------------------------------------------------------------------------------

after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

(iii) Any Interest Period in respect of Eurodollar Advances which begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period shall, subject to part (iv) below, expire on the
last Business Day of such calendar month; and

(iv) No Interest Period with respect to the Loans shall extend beyond the
Maturity Date.

Section 3.04 Fees.

(a) Borrower shall pay to the Administrative Agent, for the account of and
distribution of the respective Pro Rata Share to each Lender, a facility fee
(the “Facility Fee”) for the period commencing on the Closing Date to and
including the Maturity Date, computed at a rate equal to the Applicable
Commitment Percentage per annum multiplied by the aggregate principal amount of
the Syndicated Loan Commitments of the Lenders, such fee being payable quarterly
in arrears on the last day of each calendar quarter of Borrower and on the
Maturity Date.

(b) Borrower shall pay to the Administrative Agent and the Lenders such
arrangement fees, up front fees and other fees for their respective services in
the respective amounts as previously agreed in writing by Parent with the
Administrative Agent.

Section 3.05 Prepayments of Borrowings.

(a) Voluntary Prepayments.

(i) Borrower may, at its option, prepay Borrowings at any time in whole, or from
time to time in part, in amounts aggregating $1,000,000 or any greater integral
multiple of $500,000 (or, in each case, the Alternative Currency Amount thereof)
with respect to Eurodollar Advances, $1,000,000 or any greater integral multiple
of $100,000 with respect to Base Rate Advances, and $100,000 or any greater
integral multiple of $100,000 with respect to Swing Line Advances, by paying the
principal amount to be prepaid (in the Permitted Currency in which such
Borrowings were initially funded) together with interest accrued and unpaid
thereon to the date of prepayment, together with, in the case of Eurodollar
Advances, all compensation payments pursuant to Section 3.11 if such prepayment
is made on a date other than the last day of the Interest Period applicable
thereto.

(ii) Borrower shall give written notice substantially in the form attached
hereto as Exhibit M (a “Notice of Prepayment”) (or telephonic notice confirmed
in writing) to the Administrative Agent of any intended prepayment of the Loans
not less than (A) four (4) Business Days prior to any prepayment of

 

34



--------------------------------------------------------------------------------

Alternative Currency Loans, (B) three (3) Business Days prior to any prepayment
of Eurodollar Advances denominated in Dollars and (C) one (1) Business Day prior
to any prepayment of Base Rate Advances and Swing Line Advances. Such notice,
once given, shall be irrevocable and shall specify (w) the date of repayment,
(x) the amount of repayment, (y) whether the repayment is of Syndicated Loans,
Swing Line Loans, or a combination thereof (including the amount allocable to
each) and (z) whether the repayment is of Eurodollar Advances denominated in an
Alternative Currency, Eurodollar Advances denominated in Dollars, Base Rate
Advances, Swing Line Advances at the Base Rate, Swing Line Advances at the LIBOR
Market Index Rate or a combination thereof (including the amount allocable to
each). Upon receipt of such notice of prepayment, the Administrative Agent shall
promptly notify each Lender of the contents of such notice and of such Lender’s
share of such prepayment.

(iii) In the absence of a designation by Borrower, the Administrative Agent
shall, subject to the foregoing, make such designation in its sole discretion.
All voluntary prepayments shall be applied to the payment of interest on the
Borrowings prepaid before application to principal.

(b) Mandatory Prepayments.

(i) If at any time (as determined by the Administrative Agent under clause
(ii) below), based upon the Dollar Amount of all outstanding Loans and L/C
Obligations, (A) solely as a result of currency fluctuation, (I) the outstanding
principal amount of all Syndicated Loans exceeds one hundred and five percent
(105%) of the Syndicated Loan Commitments less the sum of all outstanding Swing
Line Loans and L/C Obligations, or (II) the outstanding principal amount of all
Alternative Currency Loans and L/C Obligations with respect to Alternative
Currency Letters of Credit exceeds one hundred and five percent (105%) of the
Alternative Currency Commitment, and (B) for any other reason, (I) the
outstanding principal amount of all Syndicated Loans plus Swing Line Loans plus
L/C Obligations exceeds the Syndicated Loan Commitments, (II) the outstanding
principal amount of all Alternative Currency Loans and L/C Obligations with
respect to Alternative Currency Letters of Credit exceeds the Alternative
Currency Commitment, (III) the outstanding principal amount of all Swing Line
Loans exceeds the Swing Line Commitment, or (IV) the outstanding amount of all
L/C Obligations exceeds the L/C Commitment, then, in each such case, Borrower
shall immediately repay Loans, in the currency in which such Loans were
initially funded, in an amount necessary to eliminate such excess.

(ii) Borrowers’ compliance with this Section 3.05(b) shall be tested from time
to time by the Administrative Agent at its sole discretion, but in any event
shall be tested on the date on which a Borrower requests the Lenders to make an
Advance or any Issuing Lender to issue a Letter of Credit. Each such repayment
pursuant to this Section 3.05(b) shall be accompanied by any amount required to
be paid pursuant to Section 3.11.

 

35



--------------------------------------------------------------------------------

Section 3.06 Payments, etc.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement and the other Credit Documents shall be made without defense, set-off
or counterclaim to the Administrative Agent, (i) not later than 12:00 Noon
(Charlotte, North Carolina time) on the date when due with respect to any Loan
or Letter of Credit, denominated in Dollars (including any fee, commission or
other amount with respect thereto) or 11:00 a.m. (the time of the Administrative
Agent’s Correspondent) on the date when due with respect to any Alternative
Currency Loan or Alternative Letter of Credit (including any fee, commission or
other amount with respect thereto) and (ii) shall be made in Dollars or such
Alternative Currency as applicable, in immediately available funds at its
Payment Office.

(b)(i) All such payments shall be made free and clear of and without deduction
or withholding for any Taxes in respect of this Agreement, the Notes or other
Credit Documents, or any payments of principal, interest, fees or other amounts
payable hereunder or thereunder (but excluding, except as provided in paragraph
(iii) hereof, any Taxes imposed on the overall net income of the Lenders
pursuant to the laws of the jurisdiction in which the principal executive office
or appropriate Lending Office of such Lender is located). If any Taxes are so
levied or imposed, Borrower agrees (A) to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every net payment of all
amounts due hereunder and under the Notes and other Credit Documents, after
withholding or deduction for or on account of any such Taxes (including
additional sums payable under this Section 3.06), will not be less than the full
amount provided for herein had no such deduction or withholding been required,
(B) to make such withholding or deduction and (C) to pay the full amount
deducted to the relevant authority in accordance with applicable law. Borrower
will furnish to the Administrative Agent and each Lender, within 30 days after
the date the payment of any Taxes is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrower. Borrower will
indemnify and hold harmless the Administrative Agent and each Lender and
reimburse the Administrative Agent and each Lender upon written request for the
amount of any Taxes so levied or imposed and paid by the Administrative Agent or
Lender and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
illegally asserted. A certificate as to the amount of such payment by such
Lender or the Administrative Agent, absent manifest error, shall be final,
conclusive and binding for all purposes.

(ii) Each Lender that is organized under the laws of any jurisdiction other than
the United States of America or any State thereof (including the District of
Columbia) agrees to furnish to Borrower and the Administrative Agent, on the
Closing Date and otherwise prior to the time it becomes a Lender hereunder, two
copies of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN or any successor forms thereto (wherein such Lender
claims entitlement to complete exemption from or reduced rate of U.S. Federal
withholding tax on interest paid by Borrower hereunder) and to provide to
Borrower and the Administrative Agent a new Form W-8ECI or Form W-8BEN or any
successor forms thereto if any previously delivered form is found to be
incomplete or incorrect in any material respect or upon the obsolescence of any
previously delivered form.

 

36



--------------------------------------------------------------------------------

(iii) Borrower shall also reimburse the Administrative Agent and each Lender,
upon written request, for any Taxes imposed (including, without limitation,
Taxes imposed on the overall net income of the Administrative Agent or Lender or
its applicable Lending Office pursuant to the laws of the jurisdiction in which
the principal executive office or the applicable Lending Office of the
Administrative Agent or Lender is located) as the Administrative Agent or Lender
shall determine are payable by the Administrative Agent or Lender in respect of
amounts paid by or on behalf of Borrower to or on behalf of the Administrative
Agent or Lender pursuant to paragraph (i) hereof.

(c) Subject to Section 3.03(ii), whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
applicable rate during such extension.

(d) All computations of interest and fees shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable (to the extent computed on the basis of days elapsed), except that
interest on Base Rate Advances and Alternative Currency Loans denominated in
Pounds Sterling shall be computed on the basis of a year of 365 days for the
actual number of days. Interest on Base Rate Advances shall be calculated based
on the Base Rate from and including the date of such Loan to but excluding the
date of the repayment or conversion thereof. Interest on Swing Line Advances
shall be calculated based on the Base Rate or the LIBOR Market Index Rate, as
the case may be, from and including the date of such Loan to but excluding the
date of the repayment or conversion thereof. Interest on Eurodollar Advances
shall be calculated as to each Interest Period from and including the first day
thereof to but excluding the last day thereof. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

(e) Payment by Borrower to the Administrative Agent in accordance with the terms
of this Agreement shall, as to Borrower, constitute payment to the Lenders under
this Agreement.

Section 3.07 Interest Rate Not Ascertainable, etc. In the event that the
Administrative Agent or any Lender shall have determined (which determination
shall be made in good faith and, absent manifest error, shall be final,
conclusive and binding upon all parties) that (a) on any date for determining
LIBOR for any Interest Period, by reason of any changes arising after the date
of this Agreement affecting the London interbank market, or the Administrative
Agent’s or such Lender’s position in such market, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of LIBOR, (b) a fundamental change has occurred in the foreign
exchange or interbank markets with respect to any Alternative Currency
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls) that increases the costs of the Administrative Agent or any Lender to
make Loans in an Alternative Currency or (c) it has become otherwise materially
impractical for the Administrative Agent or any Lender to make Loans in an
Alternative Currency, then, and in any such event, the

 

37



--------------------------------------------------------------------------------

Administrative Agent shall forthwith give notice (by telephone confirmed in
writing) to Borrower and to the Lenders, of such determination and a summary of
the basis for such determination. Until the Administrative Agent notifies
Borrower that the circumstances giving rise to the suspension described herein
no longer exist, the obligations of the Lenders to make Alternative Currency
Loans in such Alternative Currency or make or permit portions of the Loans to
remain outstanding past the last day of the then current Interest Periods as
Eurodollar Advances or to make any Swing Line Advance at the LIBOR Market Index
Rate, as applicable, shall be suspended, and such affected Advances shall be
repaid or converted to a Base Rate Advance in Dollars; provided that if Borrower
elects to make such conversion, Borrower shall pay any and all costs, fees and
other expenses incurred by the Administrative Agent and the Lenders in effecting
such conversion.

Section 3.08 Illegality.

(a) In the event that any Lender shall have determined (which determination
shall be made in good faith and, absent manifest error, shall be final,
conclusive and binding upon all parties) at any time that the making or
continuance of any Eurodollar Advance or any Alternative Currency Loan has
become unlawful by compliance by such Lender in good faith with any applicable
law, governmental rule, regulation, guideline or order (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful), then, in any such event, the Lender shall give prompt notice (by
telephone confirmed in writing) to Borrower and to the Administrative Agent of
such determination and a summary of the basis for such determination (which
notice the Administrative Agent shall promptly transmit to the other Lenders).

(b) Upon the giving of the notice to Borrower referred to in subsection
(a) above, (i) Borrower’s right to request and such Lender’s obligation to make
Eurodollar Advances or such Alternative Currency Loan, as applicable, shall be
immediately suspended, and such Lender shall make a Base Rate Advance in Dollars
as part of the requested Borrowing of Eurodollar Advances, which Base Rate
Advance shall, for all other purposes, be considered part of such Borrowing, and
(ii) if the affected Eurodollar Advances or Alternative Currency Loans, as
applicable, are then outstanding, such Advances or Loans shall be repaid or
converted to a Base Rate Advance in Dollars; provided that if Borrower elects to
make such conversion, Borrower shall pay any and all costs, fees and other
expenses incurred by the Administrative Agent and the Lenders in effecting such
conversion; provided further that if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 3.08(b).

Section 3.09 Increased Costs.

(a)(i) If, by reason of (x) after the date hereof, the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation, or (y) the compliance with any guideline or request from any central
bank or other governmental authority or quasi-governmental authority exercising
control over banks or financial institutions generally (whether or not having
the force of law):

 

38



--------------------------------------------------------------------------------

(A) any Lender (or its applicable Lending Office) shall be subject to any tax,
duty or other charge with respect to its Eurodollar Advances or Alternative
Currency Loans, as applicable, or its obligation to make Eurodollar Advances or
Alternative Currency Loans, as applicable, or the basis of taxation of payments
to any Lender of the principal of or interest on its Eurodollar Advances or
Alternative Currency Loans, as applicable, or its obligation to make Eurodollar
Advances or Alternative Currency Loans, as applicable, shall have changed
(except for changes in the tax on the overall net income of such Lender or its
applicable Lending Office imposed by the jurisdiction in which such Lender’s
principal executive office or applicable Lending Office is located); or

(B) any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender’s applicable Lending Office shall be imposed or deemed applicable or
any other condition affecting its Eurodollar Advances or Alternative Currency
Loans, as applicable, or its obligation to make Eurodollar Advances or
Alternative Currency Loans, as applicable, shall be imposed on any Lender or its
applicable Lending Office or the London interbank market;

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining Eurodollar Advances or
Alternative Currency Loans, as applicable, or there shall be a reduction in the
amount received or receivable by such Lender or its applicable Lending Office,
or

(ii) in the event that any Lender shall have determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy not currently in effect or fully applicable as of the
Closing Date, or any change therein or in the interpretation or application
thereof after the Closing Date, or compliance by such Lender with any request or
directive regarding capital adequacy not currently in effect or fully applicable
as of the Closing Date (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) from a central bank or
governmental authority or body having jurisdiction, does or shall have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such law, treaty, rule, regulation, guideline or order, or such
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material;

then, in the case of (i) or (ii) above, upon written notice from and demand by
such Lender on Borrower (with a copy of such notice and demand to the
Administrative Agent), Borrower shall pay to the Administrative Agent for the
account of such Lender within five (5) Business Days after the date of such
notice and demand, additional amounts sufficient to indemnify such Lender
against such increased cost or reduced yield. A certificate as to the amount of
such increased cost or reduced yield submitted to Borrower and the
Administrative Agent by such Lender in good faith and accompanied by a statement
prepared by such Lender describing in reasonable detail the basis for and
calculation of such increased cost, shall, except for manifest error, be final,
conclusive and binding for all purposes.

 

39



--------------------------------------------------------------------------------

In addition, if at any time a Eurodollar Reserve Percentage greater than 0% is
imposed on any Lender, Borrower shall pay to such Lender additional interest on
the unpaid principal amount of the Eurodollar Advances denominated in Dollars of
such Lender until such principal amount is paid in full at an interest rate per
annum equal at all times to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
LIBOR for such Eurodollar Advance for such Interest Period by (ii) 1.00 minus
the Eurodollar Reserve Percentage, payable on each date on which interest is
payable on such Eurodollar Advance. Such additional interest, if any, shall be
determined by such Lender and notified to Borrower through the Administrative
Agent.

(b) If any Lender shall advise the Administrative Agent that at any time,
because of the circumstances described in clauses (x) or (y) in Section 3.09(a)
or any other circumstances beyond such Lender’s reasonable control arising after
the date of this Agreement affecting such Lender or the London interbank market
or such Lender’s position in such markets, LIBOR as determined by the
Administrative Agent, will not adequately and fairly reflect the cost to such
Lender of funding its Eurodollar Advances, then, and in any such event:

(i) the Administrative Agent shall forthwith give notice (by telephone confirmed
in writing) to Borrower and to the other Lenders of such advice;

(ii) Borrower’s right to request and such Lender’s obligation to make or permit
portions of the Loans to remain outstanding past the last day of the then
current Interest Periods as Eurodollar Advances shall be immediately suspended;
and

(iii) such Lender shall make a Base Rate Advance in Dollars as part of the
requested Borrowing of Eurodollar Advances, as the case may be, which Base Rate
Advance shall, for all other purposes, be considered part of such Borrowing.

(c) Each Lender or Administrative Agent shall make written demand on Borrower
for indemnification or compensation pursuant to this Section 3.09 no later than
sixty (60) days after the event giving rise to the claim for indemnification or
compensation occurs. In the event that any Lender or Administrative Agent fails
to give Borrower notice within the time limitations prescribed in the foregoing
sentence, Borrower shall not have any obligation to pay such claim for
compensation or indemnification for such period of delay.

Section 3.10 Lending Offices.

(a) Each Lender agrees that, if requested by Borrower, it will use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
an alternate Lending Office with respect to any of its Eurodollar Advances or
Alternative Currency Loans, as applicable, affected by the matters or
circumstances described in Sections 3.06(b), 3.07, 3.08 or 3.09 to reduce the
liability of Borrower or avoid the results provided thereunder, so long as such
designation is not materially disadvantageous to such Lender as determined by
such Lender, which determination if made in good faith, shall be conclusive and
binding on all parties hereto.

 

40



--------------------------------------------------------------------------------

Nothing in this Section 3.10 shall affect or postpone any of the obligations of
Borrower or any right of any Lender provided hereunder.

(b) If any Lender that is organized under the laws of any jurisdiction other
than the United States of America or any State thereof (including the District
of Columbia) issues a public announcement with respect to the closing of its
lending offices in the United States such that any withholdings or deductions
and additional payments with respect to Taxes may be required to be made by
Borrower thereafter pursuant to Section 3.06(b), such Lender shall use
reasonable efforts to furnish Borrower notice thereof as soon as practicable
thereafter; provided, however, that no delay or failure to furnish such notice
shall in any event release or discharge Borrower from its obligations to such
Lender pursuant to Section 3.06(b) or otherwise result in any liability of such
Lender.

Section 3.11 Funding Losses. Borrower shall compensate each Lender, upon its
written request to Borrower (which request shall set forth the basis for
requesting such amounts in reasonable detail and which request shall be made in
good faith and, absent manifest error, shall be final, conclusive and binding
upon all of the parties hereto), for all losses, expenses and liabilities
(including, without limitation, any interest paid by such Lender to lenders of
funds borrowed by it to make or carry its Eurodollar Advances and any foreign
exchange costs), to the extent not recoverable by such Lender in connection with
a re-employment of such funds and including loss of anticipated profits, which
the Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of, or conversion to or continuation of, Eurodollar Advances
to Borrower does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn),
(ii) if any repayment (including mandatory prepayments and any conversions
pursuant to Section 3.08(b)) of any Eurodollar Advances by Borrower occurs on a
date which is not the last day of an Interest Period applicable thereto, or
(iii) if, for any reason, Borrower defaults in its obligation to repay its
Eurodollar Advances when required by the terms of this Agreement. In no
circumstance will Borrower be responsible for losses (other than administrative
costs) where interest rates have increased as of the date of determination of
funding losses hereunder.

Section 3.12 Assumptions Concerning Funding of Eurodollar Advances. Calculation
of all amounts payable to a Lender under this Article III shall be made as
though that Lender had actually funded its relevant Eurodollar Advances through
the purchase of deposits in the relevant market in the applicable Permitted
Currency bearing interest at the rate applicable to such Eurodollar Advances in
an amount equal to the amount of the Eurodollar Advances and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar Advances from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided however, that each
Lender may fund each of its Eurodollar Advances in any manner it sees fit and
the foregoing assumption shall be used only for calculation of amounts payable
under this Article III.

Section 3.13 Apportionment of Payments. Aggregate principal and interest
payments in respect of Loans and payments in respect of any fee, commission or
other amount payable to

 

41



--------------------------------------------------------------------------------

the Lenders under this Agreement or any Note shall be apportioned among all
outstanding Commitments and Loans to which such payments relate, proportionately
to the Lenders’ respective Pro Rata Share of such Commitments and outstanding
Loans. The Administrative Agent shall promptly distribute to each Lender at its
Payment Office or such other address as any Lender may request its Pro Rata
Share of all such payments received by the Administrative Agent; provided that
the applicable Issuing Lender’s fees and L/C Participants’ commissions shall be
paid to the applicable Issuing Lender and L/C Participants, as applicable.

Section 3.14 Sharing of Payments, Etc. If any Lender shall obtain any payment or
reduction (including, without limitation, any amounts received as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code) of
the Obligations (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its pro rata portion of payments or
reductions on account of such obligations obtained by all the Lenders, such
Lender shall forthwith (i) notify each of the other Lenders and Administrative
Agent of such receipt, and (ii) purchase from the other Lenders such
participations in the affected obligations as shall be necessary to cause such
purchasing Lender to share the excess payment or reduction, net of costs
incurred in connection therewith, ratably with each of them, provided that if
all or any portion of such excess payment or reduction is thereafter recovered
from such purchasing Lender or additional costs are incurred, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery or
such additional costs, but without interest unless the Lender obligated to
return such funds is required to pay interest on such funds. Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 3.14 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.

Section 3.15 Alternative Currency Matters.

(a) Effectiveness of Euro Provisions. With respect to any state (or the currency
of such state) that is not a Participating Member State on the date of this
Agreement, the provisions of this Section 3.15 shall become effective in
relation to such state (and the currency of such state) at and from the date on
which such state becomes a Participating Member State.

(b) Basis of Accrual. Subject to clause (a) above, with respect to the currency
of any state that becomes a Participating Member State, the accrual of interest
or fees expressed in this Agreement with respect to such currency shall be based
upon the applicable convention or practice in the London Interbank Market for
the basis of accrual of interest or fees in respect of the Euro, which such
convention or practice shall replace such expressed basis effective as of and
from the date on which such state becomes a Participating Member State; provided
that if any Loan in the currency of such state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.

(c) Redenomination of Alternative Currency Loans.

 

42



--------------------------------------------------------------------------------

(i) Conversion to the Alternate Base Rate. If any Alternative Currency Loan is
required to bear interest based on the Base Rate rather than the Eurodollar Rate
pursuant to Section 3.07, Section 3.08 or any other applicable provision hereof,
such Loan shall be funded in Dollars in an amount equal to the Dollar Amount of
such Loan, all subject to the provisions of Section 3.05(b). The Borrower shall
reimburse the Lenders upon any such conversion for any amounts required to be
paid under Section 3.11.

(ii) Redenomination of Loans. Subject to clause (a) above, any Loan to be
denominated in the currency of the applicable Participating Member State shall
be made in the Euro.

(iii) Redenomination of Obligations. Subject to clause (a) above hereof, any
obligation of any party under this Agreement or any other Credit Document which
has been denominated in the currency of a Participating Member State shall be
redenominated into the Euro.

(iv) Further Assurances. The terms and provisions of this Agreement will be
subject to such reasonable changes of construction as determined by the
Administrative Agent to reflect the implementation of the EMU in any
Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced and to reflect market
practice at that time, and subject thereto, to put the Administrative Agent, the
Lenders and the Borrower in the same position, so far as possible, that they
would have been if such implementation had not occurred. In connection
therewith, the Borrower agrees, at the request of the Administrative Agent, at
the time of or at any time following the implementation of the EMU in any
Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced, to enter into an
agreement amending this Agreement in such manner as the Administrative Agent
shall reasonably request.

(d) Regulatory Limitation. In the event, as a result of increases in the value
of Alternative Currencies against the Dollar or for any other reason, the
obligation of any of the Lenders to make or continue Loans or issue or extend
Letters of Credit (taking into account the Dollar Amount of the Obligations and
all other indebtedness required to be aggregated under 12 U.S.C.A. §84, as
amended, the regulations promulgated thereunder and any other Requirement of
Law) is determined by such Lender to exceed its then applicable legal lending
limit under 12 U.S.C.A. §84, as amended, and the regulations promulgated
thereunder, or any other Requirement of Law, the amount of additional Loans or
Letters of Credit such Lender shall be obligated to make or issue or participate
in hereunder shall immediately be reduced to the maximum amount which such
Lender may legally advance (as determined by such Lender), the obligation of
each of the remaining Lenders hereunder shall be proportionately reduced, based
on their applicable Pro Rata Share and, to the extent necessary under such laws
and regulations (as determined by each of the Lenders, with respect to the
applicability of such laws and regulations to itself), and the Borrower shall
reduce, or cause to be reduced, complying to the extent practicable with the
remaining provisions hereof, the Loans and Letters of Credit outstanding
hereunder by an amount sufficient to comply with such maximum amounts.

 

43



--------------------------------------------------------------------------------

(e) Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from the Administrative Agent, pay to the Administrative Agent, any
applicable Issuing Lender or any applicable Lender, the amount of (i) any loss
or cost or increased cost incurred by the Administrative Agent, any applicable
Issuing Lender or any applicable Lender, (ii) any reduction in any amount
payable to or in the effective return on the capital to the Administrative
Agent, any applicable Issuing Lender or any applicable Lender, (iii) any
interest or any other return, including principal, foregone by the
Administrative Agent or any applicable Lender as a result of the introduction
of, change over to or operation of the Euro, or (iv) any currency exchange loss
that the Administrative Agent, any applicable Issuing Lender or any applicable
Lender sustains as a result of any payment being made by the Borrower in a
currency other than that originally extended to the Borrower or as a result of
any other currency exchange loss incurred by the Administrative Agent or any
applicable Lender under this Agreement. A certificate of the Administrative
Agent, such applicable Issuing Lender or such applicable Lender setting forth
the basis for determining such additional amount or amounts necessary to
compensate the Administrative Agent, such applicable Issuing Lender or the
applicable Lender shall be conclusively presumed to be correct save for manifest
error.

(f) Exchange Rates. For purposes of determining the Borrower’s compliance with
Section 3.05(b)(i)(A) or the borrowing limits set forth in Section 2.01 and
Section 2A.01, the Dollar Amount of any Alternative Currency Loan or Alternative
Currency Letter of Credit to be made, continued, converted or issued shall be
determined in accordance with the terms of this Agreement by the Administrative
Agent (in respect of the most recent Revaluation Date). Such Dollar Amount shall
become effective as of such Revaluation Date for such Alternative Currency Loan
or Alternative Currency Letter of Credit and shall be the Dollar Amount employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur for such Alternative Currency Loan or Alternative
Currency Letter of Credit.

(g) Rounding and Other Consequential Changes. Subject to clause (a) above,
without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and without prejudice to the respective
obligations of the Borrower to the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders to the Borrower under or pursuant to this
Agreement, except as expressly provided in this Agreement, each provision of
this Agreement, including, without limitation, the right to combine currencies
to effect a set-off, shall be subject to such reasonable changes of
interpretation as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the introduction of or change over to the
Euro in Participating Member States.

(h) Continuity of Contract. The parties hereto agree that the occurrence or
non-occurrence of EMU, any event or events associated with EMU and/or the
introduction of the Euro in all or any part of the European Union (a) will not
result in the discharge, cancellation, rescission or termination in whole or in
part of this Agreement or any other Credit Document, (b) will not give any party
the right to cancel, rescind, terminate or vary this Agreement or any other
Credit Document and (c) will not give rise to an Event of Default, in each case
other than as specifically provided in this Agreement.

 

44



--------------------------------------------------------------------------------

Section 3.16 Benefits to Guarantors. In consideration of the execution and
delivery by the Guarantors of the Guaranty Agreements, Borrower agrees, subject
to the terms hereof, to make extensions of credit hereunder available to the
Guarantors.

ARTICLE IV

CONDITIONS TO BORROWINGS AND LETTERS OF CREDIT

The obligations of each Lender to make Advances and the obligation of the
Issuing Lenders to issue Letters of Credit to Borrower hereunder subject to the
satisfaction of the following conditions:

Section 4.01 Conditions Precedent to Initial Loans and Letters of Credit. On the
Closing Date, Borrower shall have satisfied each of the following conditions:

(a) Borrower shall have paid to the Administrative Agent and the Lenders the
fees set forth or referenced in Section 3.04 and any other accrued and unpaid
fees, out-of-pocket expenses or commissions due hereunder (including, without
limitation, legal fees and expenses) related to due diligence performed by the
Administrative Agent or in connection with the closing of the transactions
contemplated by this Agreement.

(b) The indebtedness under the Existing Credit Agreement shall be repaid in full
and the commitments thereunder terminated and the Administrative Agent shall
have received a pay-off letter in form and substance satisfactory to it
evidencing such repayment and termination.

(c) The Administrative Agent shall have completed, to its satisfaction, all
legal, tax, business and other due diligence with respect to the business,
assets, liabilities, operations and condition (financial or otherwise) of the
Parent and its Subsidiaries in scope and determination satisfactory to the
Administrative Agent in its sole discretion.

(d) The Administrative Agent shall have received the following, in form and
substance reasonably satisfactory in all respects to the Lenders and (except for
the Notes) in sufficient number for each Lender:

(i) the duly executed counterparts of this Agreement;

(ii) the duly executed Syndicated Notes and the duly executed Swing Line Note;

(iii) the duly executed Guaranty Agreements;

(iv) a duly executed certificate of Parent, in substantially the form of Exhibit
F attached hereto and appropriately completed, certifying that (i) the
representations and warranties set forth in Article V hereof are true and
correct on and as of such date with the same effect as though made on and as of
such date, (ii) Borrower and the Guarantors are in compliance with all the terms
and provisions set forth in this Agreement and the other Credit Documents or
their respective parts to be observed or performed, (iii) on the Closing Date,
no Default

 

45



--------------------------------------------------------------------------------

or Event of Default, will have occurred or be continuing and (iv) as of the
Closing Date, there has been no materially adverse change in the financial
condition of the Parent and its Subsidiaries as reflected in the pro forma
financial statements delivered to the Administrative Agent prior to the Closing
Date;

(v) a duly executed solvency certificate of Borrower and the Guarantors, in form
and substance satisfactory to the Lenders;

(vi) certificates of the Secretary or Assistant Secretary of each of the Credit
Parties attaching and certifying copies of the resolutions of the boards of
directors of the Credit Parties, authorizing as applicable the execution,
delivery and performance of the Credit Documents;

(vii) certificates of the Secretary or an Assistant Secretary of each of the
Credit Parties certifying (i) the name, title and true signature of each officer
of such entities executing the Credit Documents, and (ii) the bylaws or
comparable governing documents of such entities;

(viii) certified copies of the certificate or articles of incorporation of each
Credit Party certified by the Secretary of State or the Secretary or Assistant
Secretary of such Credit Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation or organization of such Credit Party;

(ix) copies of all documents and instruments, including all consents,
authorizations and filings, required or advisable under any Requirement of Law
or by any material Contractual Obligation of the Credit Parties, in connection
with the execution, delivery, performance, validity and enforceability of the
Credit Documents and the other documents to be executed and delivered hereunder,
and such consents, authorizations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired;

(x) certificates of insurance issued on behalf of insurers of Borrower and the
Guarantors, describing in reasonable detail the types and amounts of insurance
maintained by Borrower and the Guarantors;

(xi) the favorable opinion of Jones Day, counsel to the Credit Parties,
substantially in the form of Exhibit G-1 addressed to the Administrative Agent
and each of the Lenders and the favorable opinion of in-house general counsel to
the Credit Parties, substantially in the form of Exhibit G-2 addressed to the
Administrative Agent and each of the Lenders;

(xii) all corporate proceedings and all other legal matters in connection with
the authorization, legality, validity and enforceability of the Credit Documents
shall be reasonably satisfactory in form and substance to the Required Lenders;

 

46



--------------------------------------------------------------------------------

(xiii) projected income statements, projected balance sheets, and projected
statements of cash flow of the Consolidated Companies, all prepared in
accordance with GAAP, on an annual basis for the five (5) year period following
the Closing Date;

(xiv) unaudited financial statements of the Consolidated Companies for all
interim quarterly periods ending after June 30, 2006 and through the Closing
Date; and

(xv) audited financial statements for the Consolidated Companies for the fiscal
year ended December 31, 2005.

Section 4.02 Conditions to All Loans. At the time of the making of all Loans or
the issuance or extension of any Letter of Credit (before as well as after
giving effect to such Loans or Letters of Credit and to the proposed use of the
proceeds thereof), or the conversion or continuation of any Loan, the following
conditions shall have been satisfied or shall exist:

(a) there shall exist no Default or Event of Default;

(b) all representations and warranties by Parent and Borrower contained herein
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Loans (other than the representations and warranties given as of a
specific date);

(c) the Loans to be made or Letters of Credit to be issued and the use of
proceeds thereof shall not contravene, violate or conflict with, or involve the
Administrative Agent or any Lender in a violation of, the Margin Regulations or
any other material law, rule, injunction, or regulation, or determination of any
court of law or other governmental authority applicable to Borrower; and

(d) Borrower shall be in compliance with the borrowing limits set forth in
Section 3.05(b).

Each request for a new Borrowing or Letter of Credit and the acceptance by
Borrower of the proceeds thereof (including the continuation or conversion of an
existing Borrowing) shall constitute a representation and warranty by Parent and
Borrower, as of the date of the Loans comprising such Borrowing or the issuance
of such Letter of Credit, that the applicable conditions specified in Sections
4.01 and 4.02 have been satisfied or waived in writing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Parent and Borrower (as to each of them and all other Consolidated Companies)
represent and warrant as follows:

 

47



--------------------------------------------------------------------------------

Section 5.01 Corporate Existence; Compliance with Law. Each of the Credit
Parties is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation. Each of the Credit
Parties (i) has the corporate power and authority and the legal right to own and
operate its property and to conduct its business, (ii) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership of property or the conduct of its business requires such
qualification, and (iii) is in compliance with all Requirements of Law, except
where the failure to duly qualify or to comply with applicable Requirements of
Law would not have a Materially Adverse Effect.

Section 5.02 Corporate Power; Authorization. Each of the Credit Parties has the
corporate power and authority to make, deliver and perform the Credit Documents
to which it is a party and has taken all necessary corporate action to authorize
the execution, delivery and performance of such Credit Documents. No consent or
authorization of, or filing with, any Person (including, without limitation, any
governmental authority), is required in connection with the execution, delivery
or performance by any Credit Party, or the validity or enforceability against
any Credit Party, of the Credit Documents, other than such consents,
authorizations or filings which have been made or obtained.

Section 5.03 Enforceable Obligations. This Agreement and each other Credit
Document has been duly authorized, executed and delivered by the respective
Credit Parties, and this Agreement and each other Credit Document constitute
legal, valid and binding obligations of the Credit Parties, respectively,
enforceable against the Credit Parties in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

Section 5.04 No Contractual or Legal Bar. The execution, delivery and
performance by Borrower and each Guarantor of the Credit Documents to which it
is a party (a) will not contravene any material provision of any Requirement of
Law, (b) will not conflict with or be inconsistent with or result in any breach
of, or constitute a default under, any Contractual Obligations of any
Consolidated Company that would result in liability to any Credit Party of
$500,000 or more in the aggregate or otherwise result in a Materially Adverse
Effect, (c) will not violate any provision of the certificate of incorporation
(or equivalent thereof) or bylaws (or equivalent thereof) of Borrower or any
Guarantor, (d) will not require the consent, approval or authorization of any
governmental or non-governmental authority or Person and (e) will not result in
the creation of any Lien upon the assets or properties of Parent and its
Subsidiaries, other than those Liens permitted under Section 7.01.

Section 5.05 No Material Litigation or Investigations. Except for matters
previously disclosed in the Parent’s filings with the SEC on or prior to the
Closing Date, no litigation, investigations or proceedings of or before any
courts, tribunals, arbitrators or governmental authorities are pending or, to
the knowledge of Parent and Borrower, threatened by or against any of the
Consolidated Companies, or against any of their respective properties or rights,
existing or future (a) with respect to any Credit Document or any of the
transactions

 

48



--------------------------------------------------------------------------------

contemplated hereby or thereby, (b) which affects the ability of the Borrower or
any Guarantor to perform their respective obligations under any Credit Document,
or (c) which, if adversely determined, would reasonably be expected to have a
Materially Adverse Effect.

Section 5.06 Investment Company Act, Etc. None of the Consolidated Companies is
an “investment company” or a company “controlled” by an “investment company” (as
each of the quoted terms is defined or used in the Investment Company Act of
1940, as amended).

Section 5.07 Margin Regulations. No part of the proceeds of any of the Loans or
Letters of Credit will be used for any purpose which violates, or which would be
inconsistent or not in compliance with, the provisions of the applicable Margin
Regulations.

Section 5.08 Compliance With Environmental Laws.

(a) The Consolidated Companies have received no notices of claims or potential
liability under, and are in compliance with, all applicable Environmental Laws,
where such claims and liabilities under, and failures to comply with, such
statutes, regulations, rules, ordinances, laws or licenses, would reasonably be
expected to result in penalties, fines, claims or other liabilities to the
Consolidated Companies having a Materially Adverse Effect.

(b) None of the Consolidated Companies has received any notice of violation, or
notice of any action, either judicial or administrative, from any governmental
authority (whether United States or foreign) relating to the actual or alleged
violation of any Environmental Law, including, without limitation, any notice of
any actual or alleged spill, leak, or other release of any Hazardous Substance,
waste or hazardous waste by any Consolidated Company or its employees or agents,
or as to the existence of any contamination on any properties owned by any
Consolidated Company, where any such violation, spill, leak, release or
contamination would reasonably be expected to result in penalties, fines, claims
or other liabilities to the Consolidated Companies having a Materially Adverse
Effect.

(c) The Consolidated Companies have obtained all necessary governmental permits,
licenses and approvals which are material to the operations conducted on their
respective properties, including without limitation, all required material
permits, licenses and approvals for (i) the emission of air pollutants or
contaminants, (ii) the treatment or pretreatment and discharge of waste water or
storm water, (iii) the treatment, storage, disposal or generation of hazardous
wastes, (iv) the withdrawal and usage of ground water or surface water, and
(v) the disposal of solid wastes.

Section 5.09 Insurance. The Credit Parties currently maintain insurance with
respect to their respective properties and businesses, with financially sound
and reputable insurers, having coverage against losses or damages of the kinds
customarily insured against by reputable companies in the same or similar
businesses, such insurance being the types, and in amounts no less than those
amounts which are, customary for such companies under similar circumstances;
provided, however, that the Company may self insure in amounts satisfactory to
management,

 

49



--------------------------------------------------------------------------------

subject to the provisions of Section 6.06(a). The Consolidated Companies have
paid all material amounts of insurance premiums now due and owing with respect
to such insurance policies and coverage, and such policies and coverage are in
full force and effect.

Section 5.10 No Default. None of the Consolidated Companies is in default under
or with respect to any material Contractual Obligation in any respect.

Section 5.11 No Burdensome Restrictions. None of the Consolidated Companies is a
party to or bound by any Contractual Obligation or Requirement of Law which has
had or would reasonably be expected to have a Materially Adverse Effect.

Section 5.12 Taxes. Each of the Consolidated Companies has filed or caused to be
filed all declarations, reports and tax returns which are required to have been
filed, and has paid all taxes, custom duties, levies, charges and similar
contributions (“taxes” in this Section 5.12) shown to be due and payable on said
returns or on any assessments made against it or its properties, and all other
taxes, fees or other charges imposed on it or any of its properties by any
governmental authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in its
books or where the aggregate sum of taxes unpaid is less than $500,000); and no
tax liens have been filed and, to the knowledge of Parent and Borrower, no
claims are being asserted with respect to any such taxes, fees or other charges.

Section 5.13 Subsidiaries. Schedule 5.13 accurately describes as of the Closing
Date (1) the complete name of each Subsidiary of Parent, (2) the jurisdiction of
incorporation or organization of each Subsidiary of Parent, (3) the ownership of
all issued and outstanding Capital Stock of each Subsidiary of Parent and
(4) whether such Subsidiary is a Material Subsidiary. Except as disclosed on
Schedule 5.13, Parent has no Subsidiaries and neither Parent nor any Subsidiary
is a joint venture partner or general partner in any partnership. Each of the
Subsidiaries that is not a Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, is duly qualified to transact business in every jurisdiction
where the failure to so qualify would have a Materially Adverse Effect, and has
all corporate powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now as now conducted in each case
where the failure to have the same would have a Materially Adverse Effect.

Section 5.14 Financial Statements. The audited balance sheet of the Consolidated
Companies as of December 31, 2005, and the related audited statements of income
and retained earnings and cash flows for the fiscal year then ended, copies of
which have been delivered to the Lenders, are complete and correct and fairly
present, in conformity with GAAP, the financial position of the Consolidated
Companies as of such date and time. The Consolidated Companies do not have any
material contingent obligations, contingent liabilities or other obligations
which are not reflected in the balance sheet referenced above or the footnotes
thereto. Since December

 

50



--------------------------------------------------------------------------------

31, 2005, there have been no changes with respect to the Consolidated Companies
which has had or would reasonably be expected to have a Materially Adverse
Effect.

Section 5.15 ERISA.

(a) Identification of Plans. (i) None of the Consolidated Companies nor any of
their respective ERISA Affiliates maintains or contributes to, or has during the
past two years maintained or contributed to, any Plan that is subject to Title
IV of ERISA, and (ii) none of the Consolidated Companies maintains or
contributes to any Foreign Plan;

(b) Compliance. Each Plan and each Foreign Plan maintained by the Consolidated
Companies have at all times been maintained, by their terms and in operation, in
compliance with all applicable laws, and the Consolidated Companies are subject
to no tax or penalty with respect to any Plan maintained or contributed to by
such Consolidated Company or any ERISA Affiliate thereof, including without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Tax Code, or any tax or penalty resulting from a loss of
deduction under Sections 404, or 419 of the Tax Code, where the failure to
comply with such laws, and such taxes and penalties, together with all other
liabilities referred to in this Section 5.15 (taken as a whole), would in the
aggregate have a Materially Adverse Effect;

(c) Liabilities. The Consolidated Companies are subject to no liabilities
(including withdrawal liabilities) with respect to any Plans or Foreign Plans
maintained or contributed to by such Consolidated Companies or any of their
ERISA Affiliates, including without limitation, any liabilities arising from
Titles I or IV of ERISA, other than obligations to fund benefits under an
ongoing such Plan and to pay current contributions, expenses and premiums with
respect to such Plans or Foreign Plans, where such liabilities, together with
all other liabilities referred to in this Section 5.15 (taken as a whole), would
in the aggregate have a Materially Adverse Effect;

(d) Funding. The Consolidated Companies and, with respect to any Plan which is
subject to Title IV of ERISA, each of their respective ERISA Affiliates, have
made full and timely payment of all amounts (A) required to be contributed by
any of them under the terms of each Plan and applicable law, and (b) required to
be paid as expenses by any of them (including PBGC or other premiums) of each
Plan, where the failure to pay such amounts (when taken as a whole, including
any penalties attributable to such amounts) would have a Materially Adverse
Effect. No Plan maintained by a Consolidated Company subject to Title IV of
ERISA has an “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA, determined as if such Plan terminated on any date
on which this representation and warranty is deemed made, in any amount which,
together with all other liabilities referred to in this Section 5.15 (taken as a
whole), would have a Materially Adverse Effect if such amount were then due and
payable. The Consolidated Companies are subject to no liabilities with respect
to post-retirement medical benefits other than those accrued on the Consolidated
Companies’ financial statements.

(e) With respect to any Foreign Plan, reasonable reserves have been established
in accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction where the Foreign Subsidiary maintains
its principal place of business or in

 

51



--------------------------------------------------------------------------------

which the Foreign Plan is maintained. The aggregate unfunded liabilities, after
giving effect to any reserves for such liabilities, with respect to such Foreign
Plans, together with all other liabilities referred to in this Section 5.15
(taken as a whole), would not have a Materially Adverse Effect.

Section 5.16 Possession of Franchises, Licenses, Etc. Each of the Consolidated
Companies possesses all franchises, certificates, licenses, permits and other
authorizations from governmental political subdivisions or regulatory
authorities, that are necessary in any material respect for the ownership,
maintenance and operation of its properties and assets, and none of the
Consolidated Companies is in violation of any thereof in any material respect.

Section 5.17 Patents, Trademarks, Licenses, Etc. (i) The Consolidated Companies
have obtained and hold in full force and effect all patents, trademarks, service
marks, trade names, copyrights, licenses and other such rights, free from
burdensome restrictions, which are necessary for the operation of their
respective businesses as presently conducted and where the result of a failure
to obtain and hold such patents, trademarks, service marks, trade names,
copyrights, licenses and other such rights would have a Materially Adverse
Effect, and (ii) to the knowledge of Parent and Borrower, no product, process,
method, service or other item presently sold by or employed by any Consolidated
Company in connection with such business infringes any patents, trademark,
service mark, trade name, copyright, license or other right owned by any other
person and there is not presently pending, or to the knowledge of Parent and
Borrower, threatened, any claim or litigation against or affecting any
Consolidated Company contesting such Person’s right to sell or use any such
product, process, method, substance or other item where the result of such
failure to obtain and hold such benefits or such infringement would have a
Materially Adverse Effect.

Section 5.18 Ownership of Property. Each Consolidated Company has good and
marketable fee simple title to or a valid leasehold interest in all of its real
property and good title to, or a valid leasehold interest in, all of its other
material assets, as such properties are reflected in the most recent financial
statements delivered by Borrower to the Administrative Agent, other than
properties disposed of in the ordinary course of business since such date or as
otherwise permitted by the terms of this Agreement, subject to no Lien or title
defect of any kind, except Liens permitted under Section 7.01. The Consolidated
Companies enjoy peaceful and undisturbed possession under all of their
respective leases.

Section 5.19 Financial Condition. On the Closing Date and after giving effect to
the transactions contemplated by this Agreement, the Guaranty Agreements and the
other Credit Documents, including without limitation, the use of the proceeds of
the Loans as provided in Section 2.01(b), each of the Credit Parties is Solvent.

Section 5.20 Labor Matters. The Consolidated Companies have experienced no
strikes, labor disputes, slow downs or work stoppages due to labor disagreements
which have had, or would reasonably be expected to have, a Materially Adverse
Effect, and, to the best

 

52



--------------------------------------------------------------------------------

knowledge of Parent and Borrower, there are no such strikes, disputes, slow
downs or work stoppages threatened against any Consolidated Company which if
they occurred, would reasonably be expected to have a Materially Adverse Effect.
The hours worked and payment made to employees of the Consolidated Companies
have not been in violation in any material respect of the Fair Labor Standards
Act (in the case of Consolidated Companies that are not Foreign Subsidiaries) or
any other applicable law dealing with such matters. All payments due from the
Consolidated Companies, or for which any claim may be made against the
Consolidated Companies, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as liabilities on the
books of the Consolidated Companies in all jurisdictions where the failure to
pay or accrue such liabilities would reasonably be expected to have a Materially
Adverse Effect.

Section 5.21 Payment or Dividend Restrictions. None of the Consolidated
Companies is party to or subject to any agreement or understanding restricting
or limiting the payment of any dividends or other distributions by any such
Consolidated Company.

Section 5.22 Outstanding Indebtedness. Schedule 5.22 lists all outstanding
Indebtedness of the Consolidated Companies as of September 30, 2006, and since
September 30, 2006, no additional material Indebtedness has been incurred by the
Consolidated Companies. There exists no default under the provisions of any
instrument evidencing or securing Indebtedness of Parent or any of its
Subsidiaries or of any agreement otherwise relating thereto which has had or
would reasonably be expected to have a Material Adverse Effect.

Section 5.23 Disclosure. No representation or warranty contained in this
Agreement (including the Schedules attached hereto) or in any other document
furnished from time to time pursuant to the terms of this Agreement, contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary to make the statements herein or therein not
misleading in any material respect as of the date made or deemed to be made. The
projections delivered pursuant to Section 4.01(c)(xiii) represent good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of Parent and its Subsidiaries for the period included in such
projections, however, such projections do not constitute a representation,
warranty, or covenant regarding the Consolidated Companies’ future financial
performance. There is no fact known to Parent or Borrower which is having, or is
reasonably expected to have, a Materially Adverse Effect.

Section 5.24 OFAC. None of the Parent, any Subsidiary of the Parent or any
Affiliate of the Parent or any Guarantor: (i) is a Sanctioned Person, (ii) has
more than 10% of its assets in Sanctioned Entities, or (iii) derives more than
10% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Commitment remains in effect hereunder or any Obligation shall
remain unpaid, Parent and Borrower will (unless waived in writing by the
Required Lenders):

Section 6.01 Corporate Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, (A) its corporate existence, except
(i) for mergers, divestitures and consolidations permitted pursuant to
Section 7.03, and (ii) that a Subsidiary that is not a Material Subsidiary may
dissolve, so long as either it has no assets or transfers all of its assets to
one or more other Consolidated Companies; and (B) except where the failure to be
so qualified would reasonably be expected to have a Materially Adverse Effect,
its qualification to do business as a foreign corporation in all jurisdictions
where it conducts business or other activities making such qualification
necessary.

Section 6.02 Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply with, all Requirements of Law (including, without
limitation, the Environmental Laws, ERISA and employee benefit laws) and
Contractual Obligations applicable to or binding on any of them where the
failure to comply with such Requirements of Law and Contractual Obligations
would reasonably be expected to have a Materially Adverse Effect.

Section 6.03 Payment of Taxes and Claims, Etc. Pay, and cause each of its
Subsidiaries to pay, (i) all taxes, assessments and governmental charges imposed
upon it or upon its property, and (ii) all claims (including, without
limitation, claims for labor, materials, supplies or services) which might, if
unpaid, become a Lien upon its property, unless, in each case, the validity or
amount thereof is being contested in good faith by appropriate proceedings and
adequate reserves are maintained with respect thereto or the aggregate sum of
taxes unpaid is less than $500,000.

Section 6.04 Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, containing complete and accurate entries of
all their respective financial and business transactions in accordance with
GAAP.

Section 6.05 Visitation, Inspection, Etc.

(a) Prior to the occurrence of a Default, permit, and cause each of its
Subsidiaries to permit, any representative of any Lender at such Lender’s
expense after reasonable notice during regular business hours (which date of
visit shall be mutually agreed upon but shall not be later than 2 weeks after
the date requested by such Lender) to visit and inspect, in the company of any
of the Executive Officers or their designees and their independent public
accountants, any of their respective properties, and to examine and make
abstracts from any of their respective books and records and to discuss with any
of the Executive Officers the respective affairs, finances and accounts of
Parent and its Subsidiaries. Prior to the occurrence of a Default, each Lender
shall be entitled to no more than two (2) such visits and inspections per year.

 

54



--------------------------------------------------------------------------------

(b) After the occurrence of a Default, permit, and cause each of its
Subsidiaries to permit, any representative of any Lender at Parent’s expense to
visit and inspect, in the company of any of the Executive Officers or their
designees and their independent public accountants, any of their respective
properties, and to examine and make abstracts from any of their respective books
and records and to discuss with any of the Executive Officers the respective
affairs, finances and accounts of Parent and its Subsidiaries.

(c) To cooperate and assist, and to cause each of its Subsidiaries to cooperate
and assist, in such visits and inspections set forth in paragraphs (a) and
(b) above in this Section, in each case at such reasonable times and as often as
may reasonably be desired; provided, however, that (i) in no event shall any
Lender have access to information prohibited by law, and (ii) in the event any
Lender desires to inspect confidential matters (which matters shall in no event
include financial information and data of Parent or its Subsidiaries or other
information the Lenders may require in order to determine compliance this
Agreement) under this Section, such Lender shall executed a confidentiality
agreement relating to such matters, which agreement shall contain reasonable
terms acceptable to such Lender and its counsel. Notwithstanding the foregoing,
Wachovia may disclose confidential information to governmental regulatory
authorities in connection with any regulatory examination of Wachovia or in
accordance with Wachovia’s regulatory compliance policy if Wachovia deems
necessary for the mitigation of claims by those authorities against Wachovia or
any of its subsidiaries or affiliates.

Section 6.06 Insurance; Maintenance of Properties.

(a) Maintain or cause to be maintained with financially sound and reputable
insurers, insurance (including business interruption coverage) with respect to
its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
reputable companies in the same or similar businesses, such insurance to be of
such types and in such amounts as are customary for such companies under similar
circumstances; provided, however, that the Credit Parties may self-insure in
amounts satisfactory to management. Upon the request of the Administrative
Agent, Parent shall file with the Administrative Agent a detailed list of such
insurance then in effect stating the names of the insurance companies, the
limits of liability of insurance, the date of expiration thereof, the Property
and risks covered thereby and the insured with respect thereto, and, within 60
days after notice in writing from the Administrative Agent, obtain such
additional insurance as the Required Lenders may reasonably request as a result
of a material change in the circumstances or conditions affecting Parent’s
business specifically or its type of business generally, provided that such
additional insurance is available at a commercially reasonable cost.

(b) Cause, and cause each of the Consolidated Companies to cause, all properties
used or useful in the conduct of its business to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
settlements and improvements thereof, all as in the judgment of Parent may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section 6.06 shall prevent Parent from discontinuing the
operation or maintenance of any such

 

55



--------------------------------------------------------------------------------

properties if such discontinuance is, in the judgment of Parent, desirable in
the conduct of its business or the business of any Consolidated Company.

(c) Maintain in full force and effect all material patents, trademarks, service
marks, trade names, copyrights, licenses and other such rights, free from
burdensome restrictions, which are necessary for the operation of the businesses
of the Consolidated Companies as presently conducted, where the result of
failure to obtain and hold such benefits would have a Materially Adverse Effect.

Section 6.07 Reporting Covenants. Furnish to each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
the earlier of (i) eighty (80) days after the end of each fiscal year of Parent
and (ii) five (5) days after the date of any required public filing thereof,
audited balance sheets of the Consolidated Companies as at the end of such year,
presented on a consolidated basis, and the related audited statements of income,
and cash flows of the Consolidated Companies for such fiscal year, presented on
a consolidated basis, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and accompanied by a
report thereon of the independent public accountants of comparable recognized
national standing, which such report shall be unqualified as to going concern
and scope of audit and shall state that such financial statements present fairly
in all material respects the financial condition as at the end of such fiscal
year on a consolidated basis, and the results of operations and statements of
cash flows of the Consolidated Companies for such fiscal year in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards.

(b) Quarterly Financial Statements. As soon as available and in any event within
the earlier of (i) fifty (50) days after the end of each fiscal quarter of
Parent (other than the fourth fiscal quarter) and (ii) five (5) days after the
date of any required public filing thereof for such fiscal quarter, balance
sheets of the Consolidated Companies as at the end of such quarter presented on
a consolidated basis and the related statements of income, shareholders’ equity,
and cash flows of the Consolidated Companies for such fiscal quarter and for the
portion of Parent’s fiscal year ended at the end of such quarter, presented on a
consolidated basis, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of Parent’s previous
fiscal year, all in reasonable detail and accompanied by a certification by the
chief financial officer or treasurer of Parent that such financial statements
fairly present in all material respects the financial condition of the
Consolidated Companies as at the end of such fiscal quarter on a consolidated
basis, and the results of operations and statements of cash flows of the
Consolidated Companies for such fiscal quarter and such portion of Parent’s
fiscal year, in accordance with GAAP consistently applied (subject to normal
year-end audit adjustments and the absence of certain footnotes).

(c) Delivery of Information. Information required to be delivered pursuant to
subsections (a) and (b) above shall be deemed to have been delivered if such
information, or one or more annual, quarterly or other reports containing such
information, shall have been posted on the Parent’s website on the internet at
http://www.choicepoint.com or by the Administrative

 

56



--------------------------------------------------------------------------------

Agent on an IntraLinks, SyndTrak Online or similar site to which the Lenders
have been granted access or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov; provided that the Borrower shall
deliver paper copies and/or electronic copies of such information to the
Administrative Agent or any Lender that requests such delivery; and provided
further that such information shall only be deemed to have been delivered when
posted on any such website upon notification by the Borrower to the
Administrative Agent and the Lenders of such posting.

(d) No Default/Compliance Certificate. Together with the financial statements
required pursuant to subsections (a) and (b) above, a certificate (with
supporting details) of the chief financial officer or treasurer of Parent
substantially in the form of Exhibit I attached hereto (the “Compliance
Certificate”) (i) to the effect that, based upon a review of the activities of
the Consolidated Companies and such financial statements during the period
covered thereby, there exists no Event of Default and no Default under this
Agreement, or if there exists an Event of Default or a Default hereunder,
specifying the nature thereof and the proposed response thereto, and
(ii) demonstrating in reasonable detail compliance as at the end of such fiscal
year or such fiscal quarter with Sections 6.08, 7.01, 7.04 and 7.05 and the
definition of “Material Subsidiaries”;

(e) Auditor’s Statement. Together with the financial statements required
pursuant to subsection (a) above, a statement of the accountants who prepared
the report referred to therein, to the effect that, in connection with their
audit, nothing has come to their attention which would cause them to believe
that Parent or Borrower failed to comply with the terms, covenants, provisions
or conditions of Sections 6.08, 7.01, 7.04 or 7.05, insofar as they relate to
accounting matters;

(f) Notice of Default. Promptly, and no later than five (5) Business Days after
any Executive Officer of Parent or Borrower has notice or knowledge of the
occurrence of an Event of Default or a Default, a certificate of the chief
financial officer or treasurer of Parent or Borrower specifying the nature
thereof and the proposed response thereto;

(g) Litigation and Investigations. Promptly, and no later than ten (10) Business
Days after any Executive Officer of Parent or Borrower has notice or knowledge
thereof, notice of the institution of or any material adverse development in any
material action, suit or proceeding or any governmental investigation or any
arbitration, before any court or arbitrator or any governmental or
administrative body, agency or official, against any Consolidated Company, or
any material property of any thereof, or the threat of any such action, suit,
proceeding, investigation or arbitration;

(h) Environmental Notices. Promptly, and no later than ten (10) Business Days
after any Executive Officer of Parent or Borrower has notice or knowledge
thereof, notice of any actual or alleged violation, or notice of any action,
claim or request for information, either judicial or administrative, from any
governmental authority relating to any actual or alleged claim, notice of
potential responsibility under or violation of any Environmental Law, or any
actual or alleged spill, leak, disposal or other release of any waste, petroleum
product, or hazardous waste or Hazardous Substance by any Consolidated Company
which could result in a Materially Adverse Effect;

 

57



--------------------------------------------------------------------------------

  (i) ERISA. (i) (i) Promptly, and no later than ten (10) Business Days after
any Executive Officer of Parent or Borrower has notice or knowledge thereof,
(A) with respect to any Plan maintained by any Consolidated Company or any ERISA
Affiliate thereof, or any trust established thereunder, notice of a “reportable
event” described in Section 4043 of ERISA and the regulations issued from time
to time thereunder (other than a “reportable event” not subject to the
provisions for 30-day notice to the PBGC under such regulations); or (B) any
other event which could subject any Consolidated Company to any tax, penalty or
liability under Title I or Title IV of ERISA or Chapter 43 of the Tax Code, or
any tax or penalty resulting from a loss of deduction under Sections 404 or 419
of the Tax Code, or any tax, penalty or liability under any Requirement of Law
applicable to any Foreign Plan, where any such taxes, penalties or liabilities
could result in a Material Adverse Effect;

(ii) Promptly after such notice must be provided to the PBGC, or to a Plan
participant, beneficiary or alternative payee, any notice required under
Section 101(d), 302(f)(4), 303, 307, 4041(b)(1)(A) or 4041(c)(1)(A) of ERISA or
under Section 401(a)(29) or 412 of the Tax Code with respect to any Plan
maintained by any Consolidated Company or any ERISA Affiliate thereof;

(iii) Promptly after receipt, any notice received by any Consolidated Company or
any ERISA Affiliate thereof concerning the intent of the PBGC or any other
governmental authority to terminate a Plan maintained or contributed to by such
Company or ERISA Affiliate thereof which is subject to Title IV of ERISA, to
impose any liability on such Company or ERISA Affiliate under Title IV of ERISA
or Chapter 43 of the Tax Code;

(iv) Upon the request of the Administrative Agent, promptly upon the filing
thereof with the Internal Revenue Service (“IRS”) or the Department of Labor
(“DOL”), a copy of IRS Form 5500 or annual report for each Plan maintained by
any Consolidated Company or ERISA Affiliate thereof which is subject to Title IV
of ERISA;

(v) Upon the request of the Administrative Agent, but no more frequently than
twice each calendar year, (A) true and complete copies of any and all documents,
government reports and IRS determination or opinion letters or rulings for any
Plan maintained or contributed to by any Consolidated Company from the IRS, PBGC
or DOL, received within the preceding 12 months, (B) any reports filed with the
IRS, PBGC or DOL with respect to a Plan maintained or contributed to by the
Consolidated Companies or any ERISA Affiliate thereof filed within the preceding
12 months, or (C) a current statement of withdrawal liability for each
Multiemployer Plan contributed to by any Consolidated Company or any ERISA
Affiliate thereof;

(B) Promptly, and no later than give (5) Business Days after any Executive
Officer has notice of knowledge thereof, notice that (i) any material
contributions to any Foreign Plan have not been made by the required due date
for

 

58



--------------------------------------------------------------------------------

such contribution and such default cannot immediately be remedied, (ii) any
Foreign Plan is not funded to the extent required by the law of the jurisdiction
whose law governs such Foreign Plan based on the actuarial assumptions
reasonably used at any time, or (iii) a material change is anticipated to any
Foreign Plan that may have a Materially Adverse Effect.

(j) Liens. Promptly, and no later than five (5) Business Days after any
Executive Officer of Parent or Borrower has notice or knowledge thereof, notice
of the filing of any federal statutory Lien, tax or other state or local
government Lien or any other Lien affecting their respective properties, other
than those Liens expressly permitted by Section 7.01;

(k) New Material Subsidiaries. Within 30 days after the formation, acquisition
or existence of any new Material Subsidiary, or any other event resulting in the
creation of a new Material Subsidiary, or the domestication of any Foreign
Subsidiary, notice of the formation or acquisition of such Subsidiary or such
occurrence, including a description of the assets of such entity, the activities
in which it will be engaged, and such other information as the Administrative
Agent may request;

(l) Default under Other Debt. Immediately upon its receipt thereof, copies of
any notice received by Borrower or any other Consolidated Company from the
holder(s) of Indebtedness of the Consolidated Companies (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in an amount
which, in the aggregate, exceeds $5,000,000, where such notice states or claims
the existence or occurrence of any default or event of default with respect to
such Indebtedness under the terms of any indenture, loan or credit agreement,
debenture, note, or other document evidencing or governing such Indebtedness;

(m) Lien Schedule. As soon as available and in any event within 15 days after
the Closing Date, deliver to the Administrative Agent a completed Schedule 7.01
as set forth in Section 7.01(a); and

(n) Other Information. With reasonable promptness, any other information as the
Administrative Agent on behalf of any Lender may reasonably request from time to
time.

Section 6.08 Financial Covenants.

(a) Minimum Interest Coverage Ratio. Maintain as of the last day of each fiscal
quarter, a ratio of (a) Consolidated EBITDA to (b) Consolidated Interest
Expense, calculated for the fiscal quarter then ended and the immediately
preceding three fiscal quarters, equal to or greater than 4.0 to 1.0.

(b) Funded Debt to Consolidated EBITDA. Maintain as of the last day of each
fiscal quarter, a maximum ratio of Funded Debt to Consolidated EBITDA,
calculated for the fiscal quarter then ended and the immediately preceding three
fiscal quarters, of less than or equal to 3.0 to 1.0.

 

59



--------------------------------------------------------------------------------

Section 6.09 Additional Credit Parties. If at any time a U.S. Subsidiary that is
not a Credit Party becomes a Material Subsidiary, cause such subsidiary to
execute and deliver to the Administrative Agent a supplement to each of the
Guaranty Agreements in the forms attached thereto, together with related
documents with respect to such new Subsidiary of the kind described in
Section 4.01(c)(iv), (v), (vi), (vii), (viii) and (xi), all in form and
substance satisfactory to the Administrative Agent and the Required Lenders.

Section 6.10 Intellectual Property. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its rights, franchises, and licenses, and
its patents and copyrights (for the scheduled duration thereof), trademarks,
trade names, and service marks, necessary or desirable in the normal conduct of
its business, except where the failure to maintain such rights, franchises, and
licenses, patents, copyrights trademarks, trade names, and service marks would
reasonably be expected to have a Materially Adverse Effect

ARTICLE VII

NEGATIVE COVENANTS

So long as any Commitment remains in effect hereunder or any Obligation shall
remain unpaid, neither Borrower nor Parent will nor will they permit any of
their Subsidiaries to (unless waived in writing by the Required Lenders):

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien on any of
its property now owned or hereafter acquired to secure any Indebtedness other
than:

(a) Liens existing on the Closing Date securing an aggregate amount not in
excess of $7,500,000 and described on Schedule 7.01 to be delivered pursuant to
Section 6.07(m);

(b) Liens on any property securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the acquisition cost of such property
and any refinancing thereof, provided that such Lien does not extend to any
other property and further provided that the amount of Indebtedness secured by
such Liens does not exceed $10,000,000 in aggregate principal amount at any one
time outstanding;

(c) Liens for taxes not yet due and payable, and Liens for taxes which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained;

(e) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases,

 

60



--------------------------------------------------------------------------------

government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

(f) zoning, easements and restrictions on the use of real property which do not
materially impair the use of such property;

(g) Liens arising under ERISA;

(h) rights in property reserved or vested in any governmental authority which do
not materially impair the use of such property;

(i) Liens on assets of newly acquired Subsidiaries which were in existence at
the time of acquisition and not created in contemplation thereof;

(j) Liens granted under the Lease Documents to the extent they secure
Indebtedness in an amount not exceeding the Lease Obligations;

(k) Liens granted in favor of Borrower or any Guarantor securing intercompany
indebtedness owed by another Consolidated Company;

(l) Sales of accounts receivables (or of undivided ownership interest therein)
in connection with the Asset Securitization; and

(m) Liens (other than those permitted by paragraphs (a) through (l) of this
Section 7.01) securing Indebtedness in an aggregate principal amount outstanding
at any time not to exceed ten percent (10%) of the Consolidated Net Worth of the
Consolidated Companies as of the last day of the immediately preceding fiscal
quarter of Parent.

Section 7.02 Guaranties. Create, incur, assume, guarantee, suffer to exist or
otherwise become liable on or with respect to, directly or indirectly, any
Guaranties other than:

(a) endorsements of instruments for deposit or collection in the ordinary course
of business;

(b) guarantees of Indebtedness owed by any Consolidated Company to another
Consolidated Company;

(c) Guaranties of Indebtedness to the extent such Indebtedness is permitted
under Section 6.08(b).

Section 7.03 Mergers, Consolidations. Merge or consolidate with any other
Person, except that the foregoing restrictions shall not be applicable to:

(a) mergers or consolidations of (i) any Subsidiary with any other Subsidiary
which is a Guarantor, (ii) any Subsidiary with any Credit Party where the Credit
Party is the survivor of such merger or consolidation and (iii) any Subsidiary
other than a Material Subsidiary into any Consolidated Company;

 

61



--------------------------------------------------------------------------------

(b) mergers or consolidations in which any Person engaged in businesses in which
Borrower is engaged as of the Closing Date or substantially related thereto
merges or consolidates with Borrower or any of its Subsidiaries where the
surviving corporation is Borrower or such Subsidiary;

provided that before and after giving effect to any such merger or
consolidations and any Funded Debt incurred by Borrower or such Subsidiary in
connection with such merger or consolidation, (x) Parent and Borrower are and
will be in compliance with Section 6.08 hereof and if the consideration paid by
Borrower or such Subsidiary in connection with such merger or consolidation is
greater than $125,000,000, Borrower has delivered pro forma financial covenants
calculations demonstrating such compliance, in such detail and using such form
of presentation of historical and forecasted financial information as may be
satisfactory to the Administrative Agent with copies provided to each Lender
(based on the projected Consolidated Interest Expense or Funded Debt, as the
case may be, for the immediately succeeding four fiscal quarters (including
Consolidated Interest Expense incurred as a result of the incurrence of any such
Funded Debt) and the historical Consolidated EBITDA (including the Consolidated
EBITDA of such Person)); (y) no Default or Event of Default exists hereunder;
and (z) if the surviving Person is a Material Subsidiary, it promptly complies
with Section 6.09 hereof, if applicable.

Section 7.04 Asset Sales. Sell, lease or otherwise dispose of its accounts,
property, stock of its Subsidiaries or other assets; provided, however, that the
foregoing restrictions on Asset Sales shall not be applicable to:

(a) sales, leases, transfers or dispositions of assets of (i) any Consolidated
Company to Borrower or any Guarantor and (ii) any Subsidiary other than a
Material Subsidiary to any Consolidated Company;

(b) sales of inventory in the ordinary course of business and unneeded, worn out
or obsolete equipment;

(c) sales of accounts receivable (or of undivided ownership interests therein)
pursuant to the Asset Securitization;

(d) the sale or other disposition of the assets or Capital Stock of ChoicePoint
Precision Marketing, Inc., the Bode Technology Group, Inc. and Equisearch
Services, Inc.; and

(e) Asset Sales comprised of assets of any Consolidated Company where, on the
date of execution of a binding obligation to make such Asset Sale, the assets
which are the subject of the proposed Asset Sale, together with all other such
Asset Sales of the Consolidated Companies during the current fiscal year of
Parent, did not generate ten percent (10%) or more of Consolidated EBITDA for
the immediately preceding fiscal year of Parent;

provided that notwithstanding the foregoing, no transaction pursuant to clauses
(c),(d) or (e) above shall be permitted if any Default or Event of Default
exists at the time of such transaction or would exist as a result of such
transaction.

 

62



--------------------------------------------------------------------------------

Section 7.05 Investments, Loans, Etc. Make, permit or hold any Investments other
than:

(a) Investments in the stock of Subsidiaries of Parent and Receivables
Subsidiaries of Parent existing as of the Closing Date or existing as
Subsidiaries of Parent immediately prior to the making of such Investment, and
Investments in the form of loans and advances by Borrower to any Guarantor;

(b) Investments in the stock or other assets of any other Person that is engaged
in a business permitted by Section 7.10 hereof; provided, that before and after
giving effect to such Investment and any Funded Debt incurred by Borrower or
such Subsidiary in connection with making such Investment, (x) Borrower is and
will be in compliance with Section 6.08 hereof and if the Investment is greater
than $125,000,000, Borrower has delivered pro forma financial covenants
calculations demonstrating such compliance, in such detail and using such form
of presentation of historical and forecasted financial information as may be
satisfactory to the Administrative Agent (based on the projected Consolidated
Interest Expense or Funded Debt, as the case may be, for the immediately
succeeding four fiscal quarters (including Consolidated Interest Expense
incurred a result of the incurrence of any such Funded Debt) and the historical
Consolidated EBITDA (including the Consolidated EBITDA of such Person)); (y) no
other Default or Event of Default exists hereunder and (z) as a result of such
Investment, such Person becomes a Subsidiary of Borrower, and promptly complies
with Section 6.09 if it becomes a Material Subsidiary of Borrower;

(c) marketable direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
supported by the full faith and credit of the United States and maturing within
one year from the date of creation thereof;

(d) Investments received in settlement of Indebtedness created in the ordinary
course of business, and the endorsement of negotiable instruments in the
ordinary course of business;

(e) commercial paper issued by corporations, each of which has a consolidated
net worth of not less than $500,000,000, and conducts a substantial portion of
its business in the United States of America, maturing no more than 365 days
from the date of acquisition thereof and having as at any date of determination
a rating of P-1, P-2 or P-3 from Standard & Poor’s or a rating of A-1, A-2 or
A-3 from Moody’s;

(f) money market or similar depository accounts, certificates of deposit or
bankers acceptances, in each case redeemable upon demand or maturing within one
year from the date of acquisition thereof, issued by commercial banks
incorporated under the laws of the United States of America or any state thereof
or the District of Columbia, provided (x) each such bank has at any date of
determination combined capital and surplus of not less than $1,000,000,000 and a
rating of its long-term debt of at least A by Standard & Poor’s or at least A by
Moody’s or a long-term deposit rating of at least A issued by Standard & Poor’s
or at least A issued by Moody’s and (y) the aggregate amount of all such
certificates of deposit issued by such bank are fully insured at all times by
the Federal Deposit Insurance Company;

 

63



--------------------------------------------------------------------------------

(g) advances and loans to officers and employees of the Consolidated Companies
made in the ordinary course of business, including without limitation, loans to
executives for the purchase of stock of Parent pursuant to a program established
by the Board of Directors or a committee thereof from time to time in an amount
not to exceed $15,000,000;

(h) Investments in joint ventures in an aggregate amount during any fiscal year
of Parent not to exceed an amount equal to ten percent (10%) of Parent’s
Consolidated Net Worth as of the end of the immediately preceding fiscal year of
Parent; and

(i) Investments (other than those permitted by paragraphs (a) through (h) above)
in an aggregate amount during any fiscal year of Parent not to exceed an amount
equal to five (5%) percent of Parent’s Consolidated Net Worth as of the end of
the immediately preceding fiscal year of Parent.

Section 7.06 Sale and Leaseback Transactions. Sell or transfer any property,
real or personal, whether now owned or hereafter acquired, and thereafter rent
or lease such property or other property which any Consolidated Company intends
to use for substantially the same purpose or purposes as the property being sold
or transferred.

Section 7.07 Transactions with Affiliates. Enter into any transaction or series
of related transactions, whether or not in the ordinary course of business
(excluding the Asset Securitization), with any Affiliate of any Consolidated
Company (but excluding any Affiliate which is also a Subsidiary that is directly
or indirectly wholly owned by the Credit Parties), other than on terms and
conditions substantially as favorable to such Consolidated Company as would be
obtained by such Consolidated Company at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate; and

Section 7.08 ERISA.

(a) Take or fail to take any action with respect to any Plan maintained or
contributed to by any Consolidated Company or, with respect to its ERISA
Affiliates, any Plans which are subject to Title IV of ERISA or to continuation
health care requirements for group health plans under Section 4980B of the Tax
Code, including without limitation (i) establishing any such Plan, (ii) amending
any such Plan (except where required to comply with applicable law),
(iii) terminating or withdrawing from any such Plan, or (iv) incurring an amount
of unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, or
any withdrawal liability under Title IV of ERISA with respect to any such Plan,
or any unfunded liabilities under any Foreign Plan, without first obtaining the
written approval of the Required Lenders, where such actions or failures could
result in a Material Adverse Effect; or

(b) Permit a Plan or Foreign Plan maintained by a Consolidated Company or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates:

(i) to fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan or Foreign Plan,

 

64



--------------------------------------------------------------------------------

Section 412 of the Tax Code or Section 302 of ERISA for any plan year or a
waiver of such standard is sought or granted with respect to such Plan or
Foreign Plan under applicable law, the terms of such Plan or Foreign Plan or
Section 412 of the Tax Code or Section 303 of ERISA; or

(ii) to be terminated or the subject of termination proceedings under applicable
law or the terms of such Plan or Foreign Plan; or

(iii) to require a Consolidated Company to provide security under applicable
law, the terms of such Plan or Foreign Plan, Section 401 or 412 of the Tax Code
or Section 306 or 307 of ERISA; or

(iv) to result for any reason, in a liability (including without limitation,
withdrawal liability) to a Consolidated Company under applicable law, the terms
of such Plan or Foreign Plan, or Title IV of ERISA;

if the result from any such failure, waiver, termination or other event a
liability to the PBGC (or any similar Person with respect to any Foreign Plan),
a Plan or any other Person that would have a Materially Adverse Effect.

Section 7.09 Additional Negative Pledges. Create or otherwise cause or suffer to
exist or become effective, directly or indirectly, any prohibition or
restriction on the creation or existence of any Lien upon any asset of any
Consolidated Company, other than the prohibitions and restrictions contained in
this Agreement, unless such asset is subject to a Permitted Lien and such
prohibition or restriction is limited to such asset.

Section 7.10 Changes in Business. Enter into any business which is substantially
different from that presently conducted by the Consolidated Companies as of the
Closing Date, which includes providing risk management and fraud prevention
information and related technology solutions to the property and casualty
insurance industry, life and health insurance industry and other industries,
(including, without limitation, (1) providing automated and traditional
underwriting and claim information services to assist U.S. insurance companies
in assessing the insurability of individuals and property and the validity of
insurance claims, (2) providing background investigations, (3) performing
paramedical exams, (4) furnishing access to motor vehicles reports,
(5) maintaining a database of claims histories, (6) providing claim verification
and investigative services to both the property and casualty and the life and
health insurance markets, (7) providing pre-employment background
investigations, pre-employment and regulatory compliance drug testing services
and public record information to other corporate and government organizations
and (8) DNA and other forensic testing services, unless such business is a
strategic extension of the business of the Consolidated Companies as of the
Closing Date).

Section 7.11 Limitation on Payment Restrictions Affecting Consolidated
Companies. Create or otherwise cause or suffer to exist or become effective, any
consensual encumbrance or restriction on the ability of any Consolidated Company
to (i) pay dividends or make any other distributions to Parent or any other
Consolidated Company on such Consolidated

 

65



--------------------------------------------------------------------------------

Company’s stock, or (ii) pay any indebtedness owed to Parent or any other
Consolidated Company, or (iii) transfer any of its property or assets to Parent
or any other Consolidated Company, except any consensual encumbrance or
restriction existing under the Credit Documents.

Section 7.12 Actions Under Certain Documents. Without the prior written consent
of the Administrative Agent and the Required Lenders, modify, amend or
supplement (a) the Lease Documents to (i) increase by more than $5,000,000 in
the aggregate the maximum amount of the Indebtedness thereunder or the lease
payments required thereunder, (ii) increase the interest rate thereunder,
(iii) modify any requirement of prepayment or repayment thereunder which would
shorten the final maturity or average life of the Indebtedness or lease
obligations outstanding thereunder or make the requirement of prepayment more
onerous, or (iv) make any covenant or event of default contained therein more
restrictive as to Parent and its Subsidiaries than the provisions of this
Agreement or (b) the Asset Securitization Agreements to (i) increase the program
limit amount in excess of $175,000,00, (ii) modify any requirement of prepayment
or repayment thereunder which would shorten the final maturity or average life
of the Indebtedness outstanding thereunder or make the requirement of prepayment
more onerous, or (iii) make any covenant or event of default contained therein
more restrictive as to Parent and Subsidiaries than the provisions of this
Agreement.

Section 7.13 Amendments; Payments and Prepayments of Subordinated Debt. Amend or
modify (or permit the modification or amendment of) any of the terms or
provisions of any subordinated debt of any Credit Party, or cancel or forgive,
make any voluntary or optional payment or prepayment on, or redeem or acquire
for value (including, without limitation, by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due) any subordinated debt of any Credit Party.

Section 7.14 Changes in Fiscal Year. Change the calculation of the fiscal year
of Parent.

ARTICLE VIII

EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

Section 8.01 Payments. Borrower shall fail to make promptly when due (including,
without limitation, by mandatory prepayment) any principal payment with respect
to the Loans or Reimbursement Obligation, or Borrower shall fail to make within
five (5) Business Days after the due date thereof any payment of interest, fee
or other amount payable hereunder or any of the Obligations;

Section 8.02 Covenants Without Notice. Parent or Borrower shall fail to observe
or perform any covenant or agreement (i) contained in Section 7.08 and, if
capable of being

 

66



--------------------------------------------------------------------------------

remedied, such failure shall remain unremedied for fifteen (15) days after the
earlier of (A) an Executive Officer’s obtaining knowledge thereof, or
(B) written notice thereof shall have been given to Parent and Borrower by the
Administrative Agent or any Lender, (ii) contained in Section 7.05 and, if
capable of being remedied, such failure shall remain unremedied for ten
(10) days after the earlier of (A) an Executive Officer’s obtaining knowledge
thereof, or (B) written notice thereof shall have been given to Borrower by the
Administrative Agent or any Lender, or (iii) contained in Section 2.01(b),
Section 6.01, Section 6.05, Section 6.07(a), (b), (c) or (e), Section 6.08, or
Section 7.03.

Section 8.03 Other Covenants. Parent or Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement, other than those
referred to in Sections 8.01 and 8.02, and, if capable of being remedied, such
failure shall remain unremedied for thirty (30) days after the earlier of (i) an
Executive Officer of Parent or Borrower obtaining knowledge thereof, or
(ii) written notice thereof shall have been given to Parent and Borrower by the
Administrative Agent or any Lender;

Section 8.04 Representations. Any representation or warranty made or deemed to
be made by Borrower or any other Credit Party or by any of its officers under
this Agreement or any other Credit Document (including the Schedules attached
thereto), or any certificate or other document submitted to the Administrative
Agent or the Lenders by any such Person pursuant to the terms of this Agreement
or any other Credit Document, shall be incorrect in any material respect when
made or deemed to be made or submitted;

Section 8.05 Non-Payments of Other Indebtedness. Any Consolidated Company shall
fail to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Indebtedness (other than the Obligations)
exceeding $5,000,000 in the aggregate;

Section 8.06 Defaults Under Other Agreements. Any Consolidated Company shall
fail to observe or perform within any applicable grace period any covenants or
agreements contained in any agreements or instruments relating to any of its
Indebtedness exceeding $5,000,000 in the aggregate, or any other event shall
occur if the effect of such failure or other event is to accelerate, or to
permit the holder of such Indebtedness or any other Person to accelerate, the
maturity of such Indebtedness; or any such Indebtedness shall be required to be
prepaid (other than by a regularly scheduled required prepayment) in whole or in
part prior to its stated maturity;

Section 8.07 Bankruptcy. Parent or any other Consolidated Company shall commence
a voluntary case concerning itself under the Bankruptcy Code or applicable
foreign bankruptcy laws; or an involuntary case for bankruptcy is commenced
against any Consolidated Company and the petition is not controverted within 10
days, or is not dismissed within 60 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) or similar official under
applicable foreign bankruptcy laws is appointed for, or takes charge of, all or
any

 

67



--------------------------------------------------------------------------------

substantial part of the property of any Consolidated Company; or any
Consolidated Company commences proceedings of its own bankruptcy or to be
granted a suspension of payments or any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction, whether now or
hereafter in effect, relating to any Consolidated Company or there is commenced
against any Consolidated Company any such proceeding which remains undismissed
for a period of 60 days; or any Consolidated Company is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or any Consolidated Company suffers any appointment of
any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or any Consolidated
Company makes a general assignment for the benefit of creditors; or any
Consolidated Company shall fail to pay, or shall state that it is unable to pay,
or shall be unable to pay, its debts generally as they become due; or any
Consolidated Company shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or any Consolidated Company
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate action is taken by any
Consolidated Company for the purpose of effecting any of the foregoing;

Section 8.08 Money Judgment. A judgment or order for the payment of money in
excess of $5,000,000 not covered by insurance or otherwise having a Materially
Adverse Effect shall be rendered against Parent or any other Consolidated
Company and such judgment or order shall continue unsatisfied and in effect for
a period of 60 days during which execution shall not be effectively stayed or
deferred (whether by action of a court, by agreement or otherwise);

Section 8.09 Change in Control of Parent or Borrower. (i) Any “person” or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
other than employees of Parent (either directly or through a retirement or
employee benefit plan), shall become the “beneficial owner(s)” (as defined in
said Rule 13d-3) of more than twenty-five percent (25%) of the shares of the
outstanding common stock of Parent entitled to vote for members of Parent’s
board of directors, (ii) the Parent shall cease to own all of the Capital Stock
of the Borrower, or (iii) any event or condition shall occur or exist which,
pursuant to the terms of any Change in Control Provision, requires or permits
the holder(s) of Indebtedness of any Consolidated Company to require that such
Indebtedness be redeemed, repurchased, defeased, prepaid or repaid, in whole or
in part, or the maturity of such Indebtedness to be accelerated in any respect.

Section 8.10 Default Under Other Credit Documents. There shall exist or occur
any “Event of Default” as provided under the terms of any other Credit Document,
or any Credit Document ceases to be in full force and effect or the validity or
enforceability thereof is disaffirmed by or on behalf of Borrower or any other
Credit Party, or at any time it is or becomes unlawful for Borrower or any other
Credit Party to perform or comply with its obligations under any Credit
Document, or the obligations of Borrower or any other Credit Party under any
Credit Document are not or cease to be legal, valid and binding on Borrower or
any such Credit Party; or

 

68



--------------------------------------------------------------------------------

Section 8.11 Attachments. An attachment or similar action shall be made on or
taken against any of the assets of any Consolidated Company with an aggregate
value (based upon the greater of the book value of such assets as established in
accordance with GAAP or the fair market value of such assets as determined in
good faith by such Consolidated Company) exceeding $5,000,000 in aggregate and
is not removed, suspended or enjoined within 60 days of the same being made or
any suspension or injunction being lifted

Section 8.12 Remedies.

(a) Upon the occurrence of an Event of Default, and at any time thereafter if
any Event of Default shall then be continuing, the Administrative Agent may,
with the consent of the Required Lenders, and upon the written (including
telecopied) request of the Required Lenders, shall, by written notice to
Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against Borrower or any other Credit Party: (i) declare all
Commitments terminated, whereupon the pro rata Commitments of each Lender shall
terminate immediately and any commitment fee shall forthwith become due and
payable without any other notice of any kind; and (ii) declare the principal of
and any accrued interest on the Loans, the Reimbursement Obligations, and all
other Obligations owing under this Agreement and the Credit Documents
(including, without limitation, all Letter of Credit Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents thereunder), to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived, anything
in this Agreement or the Credit Documents to the contrary; and (iii) exercise
any and all rights or remedies available under this Agreement, the Credit
Documents or at law or in equity; provided, that, if an Event of Default
specified in Section 8.07 shall occur, the result which would occur upon the
giving of written notice by the Administrative Agent to any Credit Party, as
specified in clauses (i) and (ii) above, shall occur automatically without the
giving of any such notice.

(b) Upon the occurrence of an Event of Default, and at any time thereafter if
any Event of Default shall then be continuing, the Administrative Agent may,
with the consent of the Required Lenders, and upon the written (including
telecopied) request of the Required Lenders, shall, by written notice to
Borrower, require that any or all of the then outstanding Alternative Currency
Loans be prepaid or converted into a Base Rate Advance in Dollars in the Dollar
Amount thereof, on the last day of the then current Interest Period with respect
thereto.

(c) With respect to all Letters of Credit to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this Section 8.12,
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (which such cash collateral shall be deposited
in the applicable Permitted Currency in which each Letter of Credit is
denominated), and the unused portion thereof after all such letters of credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
the Obligations on a pro rata basis. After all such Letters of Credit shall have
expired or been fully drawn upon, the Reimbursement

 

69



--------------------------------------------------------------------------------

Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to Borrower.

Section 8.13 Crediting of Payments and Proceeds. In the event that Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 8.12, all payments received by the Lenders upon
the Notes and the other Obligations and all net proceeds from the enforcement of
the Obligations shall be applied: (a) first to all expenses then due and payable
by Borrower hereunder and under the other Credit Documents, (b) then to all
indemnity obligations then due and payable by Borrower hereunder and under the
other Credit Documents, (c) then to the Administrative Agent’s and Issuing
Lenders’ fees then due and payable, (d) then to all commitment and other fees
and commissions then due and payable, (e) then to accrued and unpaid interest on
the Swing Line Note to the Swing Line Lender, (f) then to the principal amount
outstanding under the Swing Line Note to the Swing Line Lender, (g) then to
accrued and unpaid interest on the Syndicated Notes and accrued and unpaid
interest on the Reimbursement Obligation (pro rata in accordance with all such
amounts due), (h) then to the principal amount of the Syndicated Notes,
Reimbursement Obligation and any obligations of Borrower under swap agreements
(as defined in 11 U.S.C. § 101) with any Lender or any Affiliate of a Lender at
the time such swap agreement is executed, including any termination payments and
any accrued and unpaid interest thereon (pro rata in accordance with all such
amounts due) and (i) then to the cash collateral account described in
Section 8.12(b) to the extent of any L/C Obligations then outstanding, in that
order.

Section 8.14 Judgment Currency. The obligation of the Borrower to pay the
Obligations and the obligation of any such Person to make payments of any other
amounts payable hereunder or pursuant to any other Credit Document in the
currency specified for such payment shall not be discharged or satisfied by any
tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of the Administrative Agent
and Lenders of the full amount of the particular Permitted Currency expressed to
be payable pursuant to the applicable Credit Document. The Administrative Agent
shall, using all amounts obtained or received from the Borrower pursuant to any
such tender or recovery in payment of principal of and interest on the
Obligations, promptly purchase the applicable currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it.
The obligation of the Borrower to make payments in the applicable currency shall
be enforceable as an alternative or additional cause of action solely for the
purpose of recovering in the applicable currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Credit Document.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment of Administrative Agent. Each Lender hereby designates
Wachovia as Administrative Agent to administer all matters concerning the Loans
and to act as herein specified. Each Lender hereby irrevocably authorizes, and
each holder of any Note by the acceptance of a Note shall be deemed irrevocably
to authorize, the Administrative Agent to take

 

70



--------------------------------------------------------------------------------

such actions on its behalf under the provisions of this Agreement, the other
Credit Documents, and all other instruments and agreements referred to herein or
therein, and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder by or through its agents or employees.

Section 9.02 Nature of Duties of Administrative Agent. The Administrative Agent
shall have no duties or responsibilities except those expressly set forth in
this Agreement and the other Credit Documents. Neither the Administrative Agent
nor any of its respective officers, directors, employees or agents shall be
liable for any action taken or omitted by it as such hereunder or in connection
herewith, unless caused by its or their gross negligence or willful misconduct.
The duties of the Administrative Agent shall be ministerial and administrative
in nature; the Administrative Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
express or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or the
other Credit Documents except as expressly set forth herein.

Section 9.03 Lack of Reliance on the Administrative Agent.

(a) Independently and without reliance upon the Administrative Agent, each
Lender, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Credit Parties in connection with the taking or not taking of any action in
connection herewith, and (ii) its own appraisal of the creditworthiness of the
Credit Parties, and, except as expressly provided in this Agreement, the
Administrative Agent shall have any duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or participating in Letters of Credit, or at any time or
times thereafter.

(b) The Administrative Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, the Notes, the
Guaranty Agreements, the Letters of Credit or any other documents contemplated
hereby or thereby, or the financial condition of the Credit Parties, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Notes, the
Guaranty Agreements, the Letters of Credit or the other documents contemplated
hereby or thereby, or the financial condition of the Credit Parties, or the
existence or possible existence of any Default or Event of Default.

Section 9.04 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until the Administrative Agent

 

71



--------------------------------------------------------------------------------

shall have received instructions from the Required Lenders; and the
Administrative Agent shall not incur liability in any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent’s acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders.

Section 9.05 Reliance by the Administrative Agent. The Administrative shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate or telecopier message, order
or other documentary, teletransmission or telephone message believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person.
The Administrative Agent may consult with legal counsel (including counsel for
any Credit Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 9.06 Indemnification of the Administrative Agent. To the extent the
Administrative Agent is not reimbursed and indemnified by the Credit Parties,
each Lender will reimburse and indemnify the Administrative Agent, ratably
according to the respective amounts of the Loans outstanding under all
Facilities (or if no amounts are outstanding, ratably in accordance with the
aggregate Commitments), in either case, for and against any and all liabilities,
taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in performing its duties hereunder, in any way
relating to or arising out of this Agreement or the other Credit Documents;
provided that no Lender shall be liable to the Administrative Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.

Section 9.07 The Administrative Agent in its Individual Capacity. With respect
to its obligation to lend under this Agreement, the Loans made by it, the
Letters of Credit issued by it, and the Notes issued to it, the Administrative
Agent shall have the same rights and powers hereunder as any other Lender or
holder of a Note and may exercise the same as though it were not performing the
duties specified herein; and the terms “Lenders”, “Required Lenders”, “holders
of Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust, financial advisory or other business with
the Consolidated Companies or any affiliate of the Consolidated Companies as if
it were not performing the duties specified herein, and may accept fees and
other consideration from the Consolidated Companies for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

Section 9.08 Holders of Notes. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice

 

72



--------------------------------------------------------------------------------

of the assignment or transfer thereof shall have been filed with the
Administrative Agent. Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee or assignee of such Note or of any Note or Notes issued in exchange
therefor.

Section 9.09 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and Borrower and may be removed at any time with or
without cause by the Required Lenders; provided, however, the Administrative
Agent may not resign or be removed until a successor Administrative Agent has
been appointed and shall have accepted such appointment. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent, with the consent of Borrower so long as no
Default or Event of Default has occurred and is continuing, which consent shall
not be unreasonably withheld or delayed. If no successor Administrative Agent
shall have been so appointed by the Required Lenders with the consent of
Borrower, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank which maintains an office in the
United States, or a commercial bank organized under the laws of the United
States of America or any State thereof, or any Affiliate of such bank.

(b) Upon the acceptance of any appointment as the Administrative Agent,
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement.

Section 9.10 No Other Duties. Anything herein to the contrary notwithstanding,
none of the syndication agents, documentation agents, co-agents, book manager,
lead manager, arranger, lead arranger or co-arranger listed on the cover page or
signature pages hereof shall have any powers, duties, liabilities or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

Section 9.11 Release of Guarantors. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty Agreements if such Person
ceases to be a Material Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to

 

73



--------------------------------------------------------------------------------

release any Guarantor from its obligations under the Guaranty Agreements
pursuant to this Section 9.11.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page
(provided the recipients of such notice have been made specifically aware of the
posting of such notice), telecopy, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third Business Day
following the date sent by certified mail, return receipt requested. A
telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

  If to Parent or Borrower:   1000 Alderman Drive     Alpharetta, Georgia 30005
    Attn: Mr. John Mongelli     Telephone No.: (770) 752-6171     Telecopy No.:
(770) 752-6167   If to Wachovia as   Wachovia Bank, National Association  
Administrative Agent:   Charlotte Plaza, CP-8     201 South College Street    
Charlotte, North Carolina 28288-0680     Attention: Syndication Agency Services
    Telephone No.: (704) 374-2698     Telecopy No.: (704) 383-0288

 

74



--------------------------------------------------------------------------------

  If to Wachovia   Wachovia Bank, National Association  
pursuant to Section 6.07:   One Wachovia Center, 15th Floor     301 South
College Street     Charlotte, NC 28288     Attention: Mr. Rob Sevin    
Telephone No.: (704) 383-7546     Telecopy No.: (704) 383-1625   If to any
Lender:   To the address set forth on Schedule 1.1(a)

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to Borrower
and Lenders, as the Administrative Agent’s Payment Office referred to herein, to
which payments due are to be made and at which Loans will be disbursed and
Letters of Credit issued. The Administrative Agent shall provide Borrower with
reasonable notice of any redesignation of its Administrative Agent’s
Correspondent from Wachovia Bank, National Association, London Branch.

Section 10.02 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the other Credit Documents, nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Borrower and the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall
(a) waive any of the conditions specified in Section 4.01 or 4.02 without the
written consent of each Lender, (b) increase the Commitment of any Lender or the
amount of Loans of any Lender without the written consent of such Lender,
(c) reduce the principal of, or interest on, the Loans or Letters of Credit or
any fees or other amounts due to the Lenders hereunder (or any of them) without
the written consent of each of the Lenders directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
Letter of Credit or to reduce any fee payable hereunder, (d) postpone any date
fixed for the payment in respect of principal of, or interest on, the Loans or
Letters of Credit or any fees hereunder without the written consent of each
Lender directly affected thereby, (e) modify Section 3.13 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (f) permit any subordination of the principal or
interest on any Loan or Reimbursement Obligations without the written consent of
each Lender, (g) permit any assignment of any of the rights and obligations of
Borrower hereunder (other than as specifically permitted or contemplated by this
Agreement) without the written consent of each Lender, (h) release Borrower from
any of the Obligations without the written consent of each Lender directly
affected thereby, (i) agree to release any Guarantor from its obligations under
any Guaranty Agreement (except as permitted by this Agreement) without the
written consent of each Lender, (j) modify the definition of “Required Lenders”
without the written consent of each Lender, (k) modify the definition of
“Alternative Currency” without the written consent of each Lender, or (l) modify
this Section 10.02 without the written consent of each Lender. In addition,
(i) no amendment, waiver or consent to the provisions of Article IIA or any
other provisions relating to any Letter of Credit

 

75



--------------------------------------------------------------------------------

shall be made without the prior written consent of each Issuing Lender with
outstanding letters of Credit that would be directly affected thereby and
(ii) no amendment, waiver or consent to the provisions of Section 2.07 or any
other provisions relating to Swing Line Loans shall be made without the prior
written consent of the Swing Line Lender. Notwithstanding the foregoing, (A) no
amendment, waiver or consent shall, unless in writing and signed by Borrower and
the Administrative Agent in addition to the Lenders required hereinabove to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or under any other Credit Document and (B) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

Section 10.03 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, any Lender or any holder of a Note in exercising any
right or remedy hereunder or under any other Credit Document, and no course of
dealing between any Credit Party and the Administrative Agent, any Lender or the
holder of any Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right or remedy hereunder or thereunder. The rights and remedies herein
expressly provided are cumulative and not exclusive of any rights or remedies
which the Administrative Agent, any Lender or the holder of any Note would
otherwise have. No notice to or demand on any Credit Party not required
hereunder or under any other Credit Document in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent,
the Lenders or the holder of any Note to any other or further action in any
circumstances without notice or demand.

Section 10.04 Payment of Expenses; Indemnity. Parent and Borrower shall:

(i) whether or not the transactions hereby contemplated are consummated, pay all
reasonable, out-of-pocket costs and expenses of the Administrative Agent in the
administration (both before and after the execution hereof and including
reasonable expenses actually incurred relating to advice of counsel as to the
rights and duties of the Administrative Agent and the Lenders with respect
thereto) of, and in connection with the preparation, execution and delivery of,
preservation of rights under, enforcement of, and, after a Default or Event of
Default, refinancing, renegotiation or restructuring of, this Agreement and the
other Credit Documents and the documents and instruments referred to therein,
and any amendment, waiver or consent relating thereto (including, without
limitation, the reasonable fees actually incurred and disbursements of counsel
for the Administrative Agent), and in the case of enforcement of this Agreement
or any Credit Document after an Event of Default, all such reasonable,
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees actually incurred and disbursements of counsel), for the Administrative
Agent and the Lenders;

 

76



--------------------------------------------------------------------------------

(ii) subject, in the case of certain Taxes, to the applicable provisions of
Section 3.06(b), pay and hold the Administrative Agent and the Lenders harmless
from and against any and all present and future stamp, documentary, and other
similar Taxes with respect to this Agreement, the Notes, Letters of Credit and
any other Credit Documents including any collateral described therein, or any
payments due thereunder, and save each of the Lenders harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such Taxes;

(iii) indemnify the Administrative Agent and each Lender, and their respective
officers, directors, employees, representatives, affiliates and agents from, and
hold each of them harmless against, any and all costs, losses, liabilities,
claims, damages or expenses incurred by any of them (whether or not any of them
is designated a party thereto) (an “Indemnitee”) arising out of or by reason of
any investigation, litigation or other proceeding related to any actual or
proposed use of the proceeds of any of the Loans or Letters of Credit or any
Credit Party’s entering into and performing the Agreement, the Notes, or the
other Credit Documents, including, without limitation, the reasonable fees
actually incurred and disbursements of counsel (including foreign counsel)
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, neither Parent nor Borrower shall be obligated to
indemnify any Indemnitee for any of the foregoing arising out of such
Indemnitee’s gross negligence or willful misconduct; and

(iv) without limiting the indemnities set forth above, indemnify each Indemnitee
for any and all expenses and costs (including without limitation, remedial,
removal, response, abatement, cleanup, investigative, closure and monitoring
costs), losses, claims (including claims for contribution or indemnity and
including the cost of investigating or defending any claim and whether or not
such claim is ultimately defeated, and whether such claim arose before, during
or after any Credit Party’s ownership, operation, possession or control of its
business, property or facilities or before, on or after the date hereof, and
including also any amounts paid incidental to any compromise or settlement by
the Indemnitee or Indemnitees to the holders of any such claim), lawsuits,
liabilities, obligations, actions, judgments, suits, disbursements,
encumbrances, liens, damages (including without limitation damages for
contamination or destruction of natural resources), penalties and fines of any
kind or nature whatsoever (including without limitation in all cases the
reasonable fees actually incurred, other charges and disbursements of counsel in
connection therewith) incurred, suffered or sustained by that Indemnitee based
upon, arising under or relating to Environmental Laws or any civil penalties or
fines assessed by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, based on, arising out of or relating to in whole or in part, the
existence or exercise of any rights or remedies by any Indemnitee under this
Agreement, any other Credit Document or any related documents.

 

77



--------------------------------------------------------------------------------

If and to the extent that the obligations of Parent or Borrower under this
Section 10.04 are unenforceable for any reason, Parent or Borrower, as
applicable, hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable law.

Section 10.05 Right of Setoff.

(a) In addition to and not in limitation of all rights of offset that any Lender
or other holder of a Note may have under applicable law, each Lender or other
holder of a Note shall, upon the occurrence of any Event of Default and whether
or not such Lender or such holder has made any demand or any Obligations are
matured, have the right to appropriate and apply to the payment of any Credit
Party’s Obligations hereunder and under the other Credit Documents, all deposits
of any Credit Party (general or special, time or demand, provisional or final)
then or thereafter held by and other indebtedness or property then or thereafter
owing by such Lender or other holder to any Credit Party, whether or not related
to this Agreement or any transaction hereunder.

(b) Any amount to be set-off pursuant to clause (a) above shall be denominated
in Dollars and any amount denominated in an Alternative Currency shall be in an
amount equal to the Dollar Amount of such amount at the most favorable spot
exchange rate determined by the Administrative Agent to be available to it;
provided that if at the time of any such determination no such spot exchange
rate can reasonably be determined, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, any such
determination to be conclusive absent manifest error.

(c) Each Lender and any assignee or participant of such Lender in accordance
with Section 10.06 are hereby authorized by the Borrower to combine currencies,
as deemed necessary by such Person, in order to effect any set-off pursuant to
clause (a) above.

Section 10.06 Benefit of Agreement.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
provided that Borrower may not assign or transfer any of its interest hereunder
without the prior written consent of all Lenders.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of,
any of its branch offices or the office of an Affiliate of such Lender.

(c) Each Lender may assign all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of any of its
Commitments and the Loans and L/C Obligations at the time owing to it and the
Notes held by it) to any other Lender or any financial institution; provided,
however, that (i) the Administrative Agent and Borrower must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed) unless such assignment is to an Affiliate of the assigning
Lender or, in the case of Borrower, unless an Event of Default has occurred and
is continuing, (ii) the amount of the Commitments or Loans and L/C Obligations
of the assigning Lender subject to each

 

78



--------------------------------------------------------------------------------

assignment (determined as of the date the assignment and acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 and in integrals of $1,000,000, (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a Note or Notes subject to such assignment and,
unless such assignment is to an Affiliate of such Lender, a processing and
recordation fee of $3,500, (iv) no Lender may make more than two (2) assignments
to any Person which is not then a Lender or affiliate thereof (unless a Default
or Event of Default has occurred and is continuing), (v) the assignee Lender
must be an Eligible Assignee, and (vi) if the assignee Lender is not a United
States citizen or resident (or the assignee Lender is filing as a foreign
corporation, partnership, estate or trust), the assignee Lender delivers the
Internal Revenue Service Form W-8BEN or W-8ECI, as appropriate, or any successor
form prescribed by the Internal Revenue Service, to Borrower and the
Administrative Agent, as required by Section 3.06(b)(ii) of this Agreement.
Borrower shall not be responsible for such processing and recordation fee or any
costs or expenses incurred by any Lender or the Administrative Agent in
connection with such assignment. From and after the effective date specified in
each Assignment and Acceptance, which effective date shall be at least five
(5) Business Days after the execution thereof, the assignee thereunder shall be
a party hereto and to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement.
Within five (5) Business Days after receipt of the notice and the Assignment and
Acceptance, Borrower, at its own expense, shall execute and deliver to the
Administrative Agent, in exchange for the surrendered Note or Notes, a new Note
or Notes to the order of such assignee in a principal amount equal to the
applicable Commitments assumed by it pursuant to such Assignment and Acceptance
and new Note or Notes to the assigning Lender in the amount of its retained
Commitment or Commitments. Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes, shall be dated the date of the surrendered Note or Notes which
they replace, and shall otherwise be in substantially the form attached hereto.

(d) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Advance that such Granting Bank would otherwise be obligated to make
to Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Advance, (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Advance, the Granting Bank shall be obligated to make such Advance pursuant
to the terms hereof. The making of an Advance by an SPC hereunder shall utilize
the Commitment of the Granting Bank to the same extent, and as if, such Advance
were made by such Granting Bank. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.06, any SPC may (i) with
notice to, but without the prior written

 

79



--------------------------------------------------------------------------------

consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any
Advances to the Granting Bank or to any financial institutions (approved by
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Advances
and (ii) disclose on a confidential basis any non-public information relating to
its Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This section
may not be amended without the written consent of each applicable SPC.

(e) Each Lender may, without the consent of Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (each a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans owing to
it and the Notes held by it), provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating bank or other entity shall not be
entitled to the benefit (except through its selling Lender) of the cost
protection provisions contained in Article III of this Agreement, and
(iv) Borrower, the Administrative Agent and other Lenders shall continue to deal
solely and directly with each Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents, and such Lender
shall retain the sole right to enforce the obligations of Borrower relating to
the Loans and to approve any amendment, modification or waiver of any provisions
of this Agreement. No Lender shall be entitled to create in favor of any
Participant, in the participation agreement pursuant to which such Participant’s
participating interest shall be created or otherwise, any right to vote on,
consent to or approve any matter relating to this Agreement or any other Credit
Document except for those matters specified in clauses (a) through (l) of the
proviso to Section 10.02.

(f) Any Lender may at any time assign or pledge all or any portion of its rights
in this Agreement and the Notes issued to it to a Federal Reserve Bank.

(g) If (i) any Taxes referred to in Section 3.06(b) have been levied or imposed
so as to require withholdings or deductions by Borrower and payment by Borrower
of additional amounts to any Lender as a result thereof, or (ii) any Lender
shall make demand for payment of increased costs or reduced rate of return
pursuant to Section 3.09 or any Lender determines that LIBOR is unascertainable
or illegal pursuant to Section 3.07 or Section 3.08, or any Lender makes a claim
for increased costs pursuant to Section 3.09, then and in such event, upon
request from Borrower delivered to such Lender and the Administrative Agent,
such Lender shall assign, in accordance with the provisions of Section 10.06(c),
all of its rights and obligations under this Agreement and the other Credit
Documents to another Lender or another financial institution selected by
Borrower and acceptable to the Administrative Agent, which acceptance will not
be unreasonably withheld or delayed, in consideration for the payment by such
assignee to the Lender of the principal of, and interest on, the outstanding
Loans accrued to the date of such assignment, and the assumption of such
Lender’s Commitment hereunder, together with any and all other amounts owing to
such Lender under any provisions of this Agreement or the other Credit Documents
accrued to the date of such assignment; provided, however, Lenders subject to
this Section 10.06 shall be treated in a substantially identical manner.

 

80



--------------------------------------------------------------------------------

Section 10.07 Governing Law. This Agreement, the Notes, the Letters of Credit
and the other Credit Documents, unless otherwise expressly set forth therein,
shall be governed by, construed and enforced in accordance with the laws of the
State of Georgia, without reference to the conflicts or choice of law principles
thereof.

Section 10.08 Jurisdiction and Venue.

(a) Jurisdiction. Parent, Borrower, the Administrative Agent and the Lenders
hereby irrevocably consent to the personal jurisdiction of the state and federal
courts located in Mecklenburg County, North Carolina, and Atlanta, Georgia (and
any courts from which an appeal from any of such courts must or may be taken),
in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, the Notes, the Letters of Credit and the other
Credit Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. Parent and Borrower hereby
irrevocably consent to the service of a summons and complaint and other process
in any action, claim or proceeding brought by the Administrative Agent or any
Lender in connection with this Agreement, the Notes, the Letters of Credit or
the other Credit Documents, any rights or obligations hereunder or thereunder,
or the performance of such rights and obligations, on behalf of itself or its
property, in the manner specified in Section 10.01. Nothing in this
Section 10.08 shall affect the right of the Administrative Agent or any Lender
to serve legal process in any other manner permitted by Applicable Law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against Parent, Borrower or their respective properties in the courts
of any other jurisdictions.

(b) Venue. Parent and Borrower hereby irrevocably waive any objection they may
have now or in the future to the laying of venue in the aforesaid jurisdiction
in any action, claim or other proceeding arising out of or in connection with
this Agreement, any other Credit Document or the rights and obligations of the
parties hereunder or thereunder. Parent and Borrower irrevocably waive, in
connection with such action, claim or proceeding, any plea or claim that the
action, claim or other proceeding has been brought in an inconvenient forum.

Section 10.09 Binding Arbitration; Waiver of Jury Trial.

(a) Binding Arbitration. Upon demand of any party, whether made before or after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement or any other Credit
Document (“Disputes”), between or among parties hereto and to the other Credit
Documents shall be resolved by binding arbitration as provided herein.
Institution of a judicial proceeding by a party does not waive the right of that
party to demand arbitration hereunder. Disputes may include, without limitation,
tort claims, counterclaims, claims brought as class actions, claims arising from
Credit Documents executed in the future, disputes as to whether a matter is
subject to arbitration, or claims concerning any aspect of the past, present or
future relationships arising out of or connected with the Credit Documents.
Arbitration shall be conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. All arbitration
hearings shall be conducted in

 

81



--------------------------------------------------------------------------------

Charlotte, North Carolina. The expedited procedures set forth in Rule 51, et
seq. of the Arbitration Rules shall be applicable to claims of less than
$1,000,000. All applicable statutes of limitations shall apply to any Dispute. A
judgment upon the award may be entered in any court having jurisdiction.
Notwithstanding anything foregoing to the contrary, any arbitration proceeding
demanded hereunder shall begin within ninety (90) days after such demand thereof
and shall be concluded within one-hundred twenty (120) days after such demand.
These time limitations may not be extended unless a party hereto shows cause for
extension and then such extension shall not exceed a total of sixty (60) days.
The panel from which all arbitrators are selected shall be comprised of licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA. The single arbitrator selected for expedited procedure shall be a
retired judge from the highest court of general jurisdiction, state or federal,
of the state where the hearing will be conducted. The parties hereto do not
waive any applicable Federal or state substantive law except as provided herein.

(b) Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER, PARENT AND BORROWER
HEREBY ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE
IRREVOCABLY, TO THE FULLEST EXTENT PERMITTED BY LAW, WAIVED THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES, THE
LETTERS OF CREDIT OR THE OTHER CREDIT DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

(c) Preservation of Certain Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties hereto and the other Credit Documents
preserve, without diminution, certain remedies that such Persons may employ or
exercise freely, either alone, in conjunction with or during a Dispute. Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any real or
personal property or other security by exercising a power of sale granted in the
Credit Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.

Section 10.10 Reversal of Payments. To the extent Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and

 

82



--------------------------------------------------------------------------------

continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.

Section 10.11 Injunctive Relief; Punitive Damages.

(a) Borrower recognizes that, in the event Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, Borrower
agrees that the Lenders, at the Lenders’ option, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

(b) The Administrative Agent, the Lenders and Borrower (on behalf of itself and
its Subsidiaries) hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Credit Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
Dispute, whether such Dispute is resolved through arbitration or judicially.

Section 10.12 Independent Nature of Lenders’ Rights. The amounts payable at any
time hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights pursuant to this
Agreement and its Notes, and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

Section 10.13 Release of Guarantors. Any Material Subsidiary added as a
Guarantor solely to comply with the proviso in the definition of Material
Subsidiaries, but which does not meet the requirements under clause (i) or
clause (ii) of the definition of Material Subsidiaries shall be released as a
Guarantor (a) upon the written request of Borrower, (b) upon Borrower
demonstrating to the Administrative Agent pro forma compliance with the proviso
in the definition of Material Subsidiaries after giving effect to such release
and (c) provided no Default or Event of Default is continuing or would result
from such release.

Section 10.14 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

Section 10.15 Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56) (the “Act”) hereby notifies
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Act.

 

83



--------------------------------------------------------------------------------

Section 10.16 Effectiveness; Survival.

(a) This Agreement shall become effective on the date on which all of the
parties hereto shall have signed a copy hereof (whether the same or different
copies) and shall have delivered the same to the Administrative Agent pursuant
to Section 10.01.

(b) The obligations of Borrower under Sections 3.06(b), 3.09, 3.11, 3.12 and
10.04 hereof shall survive the payment in full of the Notes and all other
Obligations after the Maturity Date. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement, the other Credit Documents, and such other agreements and documents,
the making of the Loans and issuing of Letters of Credit hereunder, and the
execution and delivery of the Notes.

Section 10.17 Severability. In case any provision in or obligation under this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable, in whole or in part, in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

Section 10.18 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitation of, another covenant, shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 10.19 Headings Descriptive; Entire Agreement. The headings of the
several sections and subsections of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement. This Agreement, the other Credit Documents, and the
agreements and documents required to be delivered pursuant to the terms of this
Agreement constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements, representations and understandings related to such subject matters.

[Signature Pages Follow]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and to be delivered by their duly authorized officers as of the day and
year first above written.

 

CHOICEPOINT SERVICES INC., as Borrower By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer CHOICEPOINT INC., as Parent By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer

 

i